Exhibit 10.1










LOAN AND SECURITY AGREEMENT
 


 
dated as of September 14, 2020
 


 
among
 


 
SURMODICS, INC.
 
as Borrower,


THE OTHER PARTIES HERETO THAT
ARE DESIGNATED AS LOAN PARTIES


 
and
 
BRIDGEWATER BANK,
 
as Lender
 

--------------------------------------------------------------------------------

TABLE OF CONTENTS



   
Page
ARTICLE 1 DEFINITIONS
1
1.1
Defined Terms
1
1.2
UCC Definitions
13
1.3
Accounting Terms; GAAP
13
1.4
Terms Generally
13
ARTICLE 2 THE CREDIT FACILITIES
14
2.1
Revolving Facility
14
2.2
Requests for Loans; Disbursements of Loans.
14
2.3
Termination or Reduction of Revolving Commitment
14
2.4
Repayment of Loans; Extension Election; Evidence of Debt.
15
2.5
Prepayment of Loans.
15
2.6
Fees.
16
2.7
Interest.
16
2.8
Increased Costs.
16
2.9
Taxes.
17
2.10
Payments Generally; Allocation of Proceeds.
18
2.11
Returned Payments
18
2.12
Multiple Obligor Provisions.
18
2.13
Eligible Contract Participant Provisions.
20
ARTICLE 3 CONDITIONS PRECEDENT
21
3.1
Closing Date Conditions
21
3.2
Conditions to Each Extension of Credit
22
ARTICLE 4 SECURITY AGREEMENT
23
4.1
Grant of Security Interest
23
4.2
Perfection of Lender’s Security Interest; Duty of Care.
23
4.3
Power of Attorney.
25
4.4
Lender’s Additional Rights Regarding Collateral
25
ARTICLE 5 REPRESENTATIONS AND WARRANTIES
25
5.1
Corporate Existence and Power
26
5.2
Corporate Authorization; No Contravention
26
5.3
Governmental Authorization
26
5.4
Binding Effect
26
5.5
Litigation
26



i

--------------------------------------------------------------------------------



5.6
No Default
26
5.7
ERISA Compliance
26
5.8
Taxes
27
5.9
Financial Condition
27
5.10
Environmental Matters
27
5.11
Solvency
27
5.12
Labor Relations
27
5.13
Subsidiaries and Affiliates; Outstanding Capital Stock
27
5.14
Jurisdiction of Organization; Chief Executive Office; Etc
27
5.15
Locations of Collateral and Books and Records
28
5.16
Deposit Accounts and Other Accounts
28
5.17
Full Disclosure
28
5.18
Patriot Act; Anti-Terrorism Laws
28
5.19
Properties. .
28
ARTICLE 6 AFFIRMATIVE COVENANTS
29
6.1
Financial Statements
29
6.2
Appraisals; Certificates; Other Information
30
6.3
Notices
30
6.4
Preservation of Corporate Existence, etc
31
6.5
Maintenance of Property
31
6.6
Insurance
31
6.7
Payment of Obligations
32
6.8
Compliance with Laws
32
6.9
Inspection of Property and Books and Records
32
6.10
Use of Proceeds
32
6.11
Operating Account
33
6.12
Claims Against Collateral
33
6.13
OFAC; Patriot Act
33
6.14
Further Assurances; Guaranty and Collateral.
33
ARTICLE 7 NEGATIVE COVENANTS
33
7.1
Indebtedness
33
7.2
Liens
34
7.3
Financial Covenants.
35
7.4
Compliance with ERISA
36
7.5
Consolidations and Mergers
36



ii

--------------------------------------------------------------------------------



7.6
Acquisitions and Investments
36
7.7
Restricted Payments
37
7.8
Capital Structure
38
7.9
Affiliate Transactions
38
7.10
Sale of Assets
38
7.11
Change in Business
39
7.12
Changes in Accounting, Name or Jurisdiction of Organization; Etc
39
7.13
No Negative Pledges
39
7.14
Sale-Leasebacks
39
7.15
Compliance with Laws
40
7.16
Related Agreements
40
ARTICLE 8 DEFAULT AND REMEDIES
40
8.1
Events of Default
40
8.2
Remedies
41
8.3
Waivers by Loan Parties
42
8.4
Notice of Disposition; Allocations
43
8.5
Rights Not Exclusive
43
8.6
Equitable Relief
43
ARTICLE 9 CONTINUING GUARANTY
43
9.1
Guaranty
43
9.3
Certain Waivers
44
9.4
Obligations Independent
44
9.5
Subrogation
44
9.6
Termination; Reinstatement
44
9.7
Subordination
45
9.8
Stay of Acceleration
45
9.9
Condition of Borrower
45
ARTICLE 10 MISCELLANEOUS
45
10.1
Notices.
45
10.2
Waivers; Amendments.
46
10.3
Expenses; Indemnification.
47
10.4
Successors and Assigns.
48
10.5
Survival
48
10.6
Counterparts; Integration; Effectiveness
49
10.7
Severability
49



iii

--------------------------------------------------------------------------------



10.8
Right of Setoff
49
10.9
Governing Law; Jurisdiction; Consent to Service of Process.
49
10.10
Waiver of Jury Trial
50
10.11
Headings
50
10.12
USA PATRIOT Act
50
10.13
Interest Rate Limitation
50
10.14
Agreement Jointly Drafted
51
10.15
Advice of Counsel Obtained
51



EXHIBITS


Exhibit 2.4
Form of Extension Election
Exhibit 3.1
Closing Checklist
Exhibit 6.2(a)
Form of Compliance Certificate
Exhibit 6.2(b)(i)
Form of Borrowing Base Certificate
   
SCHEDULES
     
Schedule 4.1(a)
Commercial Tort Claims
Schedule 5.7
ERISA
Schedule 5.13
Subsidiaries; Outstanding Capital Stock
Schedule 5.14
Jurisdiction of Organization; Chief Executive Office
Schedule 5.15
Locations of Inventory, Equipment and Books and Records
Schedule 5.16
Deposit Accounts, Securities Accounts
Schedule 5.19
Properties
Schedule 7.1
Indebtedness
Schedule 7.2
Liens
Schedule 7.6
Investments



iv

--------------------------------------------------------------------------------




LOAN AND SECURITY AGREEMENT
 
THIS LOAN AND SECURITY AGREEMENT (as amended, restated, supplemented or
otherwise modified from time to time, the “Agreement”), dated as of September
14, 2020, is by and among SURMODICS, INC., a Minnesota corporation (“Borrower”),
the other Loan Parties hereto, and BRIDGEWATER BANK, a Minnesota banking
corporation (together with its successors and assigns, “Lender”).
 
In consideration of the terms and conditions contained in this Agreement, and of
any loans or other financial accommodations at any time made to or for the
benefit of the Loan Parties by Lender, the undersigned agree as follows:
 
ARTICLE 1

DEFINITIONS
 
1.1            Defined Terms. In addition to the other terms defined in this
Agreement, whenever the following capitalized terms (whether or not underscored)
are used, they shall have the meanings ascribed below:
 
“Adjusted EBITDA” means, for any period, the sum of the following, without
duplication, for Borrower and its Subsidiaries on a consolidated basis in
accordance with GAAP: (a) Net Income for such period plus (b) the sum of the
following, without duplication, to the extent deducted in determining Net Income
for such period: (i) income and franchise taxes, (ii) Interest Expense and
(iii) amortization, depreciation and other non‑cash charges, including without
limitation, any non-cash impairment expense in connection with goodwill and
other intangible asset investments, including any strategic investments (except
to the extent that such non-cash charges are reserved for cash charges to be
taken in the future), (iv) non-cash or extraordinary losses (excluding non-cash
losses from discontinued operations), (v) non-cash stock-based compensation
costs incurred, (vi) any fees and expenses related to Permitted Acquisitions
(whether or not consummated) or the transactions contemplated by this Agreement,
(vii) any charges or losses related to in process research and development costs
and (viii) any non-recurring cash expenses or charges in such period described
in Borrower’s earnings release for such period reasonably acceptable to Lender
less (c) the sum of the following, without duplication, to the extent added in
determining Net Income for such period: (i) interest income, (ii) any
extraordinary gains and (iii) non-cash gains or non-cash items increasing Net
Income. To the extent that Adjusted EBITDA is calculated for any fiscal period
in which a person or business unit has been acquired by Borrower or a Subsidiary
in any Permitted Acquisition for any portion of such period being tested,
Adjusted EBITDA shall include the “actual” Adjusted EBITDA of such acquired
person or business unit for the relevant time period prior to such person or
business being acquired to the extent necessary to calculate Adjusted EBITDA for
such entire period.
 
“Affiliate” means, as to any Person (the “Subject Person”), any other Person
which, directly or indirectly, is in control of, is controlled by, or is under
common control with, the Subject Person. For purposes of this definition,
“control” of a Person means the power to direct or cause the direction of the
management and policies of the Person, whether by contract or otherwise.
Notwithstanding the foregoing, Lender shall not be deemed an “Affiliate” of any
Loan Party or of any Subsidiary of any Loan Party solely by reason of the
provisions of the Loan Documents.
 
“Agreement” means this Loan and Security Agreement.
 

--------------------------------------------------------------------------------

“Availability” means, at any time, an amount equal to (a) the lesser of (i) the
Revolving Facility Amount minus Reserves established by Lender and (ii) the
Borrowing Base minus (b) the Revolving Exposure.
 
“Availability Period” means the period from and including the Closing Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Revolving Commitment.
 
“Banking Services” means each and any of the following services provided to any
Loan Party by Lender or any of its Affiliates: (a) credit cards for commercial
customers (including, without limitation, “commercial credit cards,” purchasing
cards and procurement cards), (b) stored value cards, (c) credit card processing
services, and (d) treasury management services (including, without limitation,
controlled disbursement, automated clearinghouse transactions, return items,
overdrafts and interstate depository network services).
 
“Banking Services Obligations” means any and all obligations and liabilities of
any or all of the Loan Parties, whether absolute or contingent and howsoever and
whensoever created, arising, evidenced or acquired (including all renewals,
extensions and modifications thereof and substitutions therefor) in connection
with Banking Services.
 
“Benefit Plan” means any employee benefit plan as defined in Section 3(3) of
ERISA to which any Loan Party incurs or otherwise has any obligation or
liability, contingent or otherwise.
 
“Borrower” has the meaning assigned to such term in the introductory recitals
hereto.
 
“Borrowing” means Loans made on the same date.
 
“Borrowing Base” means, as of any date of determination by Lender, an amount in
Dollars equal to 80% of the Margin Value of the Pledged Securities Collateral,
in each case at such time as shown on the Borrowing Base Certificate most
recently received by Lender in accordance with Section 6.2(b), absent any error
in such Borrowing Base Certificate; provided, that Lender may revise the
Borrowing Base if a Borrowing Base Certificate is not received when required
under Section 6.2(b).
 
“Borrowing Base Certificate” means a certificate, signed and certified as
accurate and complete by a Responsible Officer of Borrower, in the form of
Exhibit 6.2(b)(i).
 
“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in Minneapolis, Minnesota are authorized or required by
law to remain closed.
 
“Capital Expenditures” means all expenditures which, in accordance with GAAP,
would be classified as capital expenditures.
 
“Capital Lease” means any leasing or similar arrangement which, in accordance
with GAAP, is classified as a finance lease.
 
“Capital Lease Obligations” means all monetary obligations of any Loan Party or
any Subsidiary of any Loan Party under any Capital Leases.
 
“Capital Stock” means all shares, interests, participations, rights to purchase,
options, warrants, general or limited partnership interests, or limited
liability company interests or other equivalents (regardless of how designated)
of or in a corporation, partnership, limited liability company or equivalent
entity, whether voting or nonvoting, including common stock, preferred stock or
any other “equity security” (as such term is defined in Rule 3a11-1 of the Rules
and Regulations promulgated by the Securities and Exchange Commission (17 C.F.R.
§ 240.3a11-1) under the Exchange Act.
 
- 2 -

--------------------------------------------------------------------------------

“Cash Equivalents” means (a) any readily-marketable securities (i) issued by, or
directly, unconditionally and fully guaranteed or insured by the United States
federal government or (ii) issued by any agency of the United States federal
government the obligations of which are fully backed by the full faith and
credit of the United States federal government, (b) any readily-marketable
direct obligations issued by any other agency of the United States federal
government, any state of the United States or any political subdivision of any
such state or any public instrumentality thereof, in each case having a rating
of at least “A-1” from Standard & Poor’s Rating Services (“S&P”) or at least
“P-1” from Moody’s Investor Services (“Moody’s”), (c) any commercial paper rated
at least “A-1” by S&P or “P-1” by Moody’s and issued by any Person organized
under the laws of any state of the United States, (d) any Dollar-denominated
time deposit, insured certificate of deposit, overnight bank deposit or bankers’
acceptance issued or accepted by (i) Lender or (ii) any commercial bank that is
(A) organized under the laws of the United States, any state thereof or the
District of Columbia, (B) ”adequately capitalized” (as defined in the
regulations of its primary federal banking regulators) and (C) has Tier 1
capital (as defined in such regulations) in excess of $250,000,000 and
(e) shares of any United States money market fund that (i) has substantially all
of its assets invested continuously in the types of investments referred to in
clause (a), (b), (c) or (d) above with maturities as set forth in the proviso
below, (ii) has net assets in excess of $500,000,000 and (iii) has obtained from
either S&P or Moody’s the highest rating obtainable for money market funds in
the United States; provided, however, that the maturities of all obligations
specified in any of clauses (a), (b), (c) or (d) above shall not exceed 365
days.
 
“Change in Law” means (a) the adoption of any law, rule or regulation after the
Closing Date, (b) any change in any law, rule or regulation or in the
interpretation, administration, application or implementation thereof by any
Governmental Authority after the Closing Date or any change in the applicability
of such law, rule or regulation, on the interpretation thereof, with respect to
Lender, or (c) compliance by Lender with any request, rule, guideline or
directive (whether or not having the force of law) of any Governmental Authority
made or issued after the Closing Date; provided that notwithstanding anything
herein to the contrary (i) all requests, rules, guidelines or directives in
connection with Dodd-Frank Wall Street Reform and Consumer Protection Act,
regardless of the date enacted, adopted or issued shall be deemed a “Change in
Law”; (ii) all requests, rules, guidelines or directives promulgated by Lender
for International Settlements, the Basel Committee on Banking Regulations and
Supervisory Practices (or any successor or similar authority) or the United
States financial regulatory authorities, regardless of the date enacted, adopted
or issued shall be deemed a “Change in Law”; and (iii) any change in the
risk-based capital guidelines in effect in the United States on the Closing
Date, including transition rules, and the corresponding capital regulations
promulgated by regulatory authorities outside the United States, including
transition rules, and any amendments to such regulations adopted prior to the
Closing Date, in each case shall be deemed a “Change in Law”.
 
“Change of Control” means the occurrence of any of the following: (i) at any
time, any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Exchange Act), shall become, or obtain rights (whether by means or
warrants, options or otherwise) to become, the “beneficial owner” (as defined in
Rules 13(d)-3 and 13(d)‑5 under the Exchange Act), directly or indirectly, of
35% or more of the ordinary voting power for the election of directors of
Borrower (determined on a fully diluted basis) and (ii) Borrower shall cease to
own, free and clear of all Liens and other encumbrances (other than the Lien of
Lender), directly or indirectly, 100% of the outstanding voting Capital Stock of
each other Subsidiary Guarantor on a fully diluted basis, other than pursuant to
a transaction permitted by Section 7.5.
 
“Charges” shall have the meaning assigned to such term in Section 10.13.
 
- 3 -

--------------------------------------------------------------------------------

“Closing Date” means the date of this Agreement.
 
“Code” means the Internal Revenue Code of 1986, as amended.
 
“Collateral” means collectively all property described in Section 4.1, all
property described in any Security Documents as security for any Obligations,
including but not limited to the Pledged Securities Collateral, and all other
property that now or hereafter secures (or is intended to secure) any
Obligations, provided, that the term “Collateral” shall not in any event include
any Excluded Collateral.
 
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et seq.)
and the related regulations, interpretations and guidance of the Commodity
Futures Trading Commission.
 
“Compliance Certificate” means a certificate in the form of Exhibit 6.2(a).
 
“Contractual Obligations” means, as to any Person, any provision of any security
issued by such Person or of any agreement, undertaking, contract, indenture,
mortgage, deed of trust or other instrument, document or agreement to which such
Person is a party or by which it or any of its property is bound.
 
“Control Agreement” means with respect to any collateral for which “control”
within the meaning of Articles 7, 8 and 9 of the UCC is a means of perfection,
an agreement acceptable to Lender and satisfying the applicable requirements of
the UCC.
 
“Current Ratio” is defined as total current assets of Borrower and its
Subsidiaries on a consolidated basis for such period, divided by total current
liabilities of such Persons for such period.
 
“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.
 
“Default Rate” means the rate of interest referred to in Section 2.7(b).
 
“Dollars,” “dollars” and “$” refers to lawful money of the United States of
America unless otherwise indicated.
 
“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or to health
and safety matters.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.
 
“ERISA Affiliate” means, collectively, any Loan Party and any Person under
common control or treated as a single employer with, any Loan Party, within the
meaning of Section 414(b), (c), (m) or (o) of the Code.
 
- 4 -

--------------------------------------------------------------------------------

“ERISA Event” means any of the following: (a) a Reportable Event; (b) the
withdrawal of any ERISA Affiliate from a Title IV Plan subject to Section 4063
of ERISA during a plan year in which it was a substantial employer, as defined
in Section 4001(a)(2) of ERISA; (c) the complete or partial withdrawal of any
ERISA Affiliate from any Multiemployer Plan; (d) with respect to any
Multiemployer Plan, the filing of a notice of reorganization, insolvency or
termination (or treatment of a plan amendment as termination) under Section
4041A of ERISA; (e) the filing of a notice of intent to terminate a Title IV
Plan (or treatment of a plan amendment as termination) under Section 4041 of
ERISA; (f) the institution of proceedings to terminate a Title IV Plan or
Multiemployer Plan by the PBGC; (g) the failure of a Loan Party to make any
required contribution to any Title IV Plan or Multiemployer Plan when due;
(h) the imposition of a lien under Section 412 or 430(k) of the Code or Section
303 or 4068 of ERISA on any property (or rights to property, whether real or
personal) of any ERISA Affiliate; (i) a ruling by the IRS to disqualify a
Benefit Plan or any trust thereunder intended to qualify for tax exempt status
under Section 401 or 501 of the Code; (j) a Title IV Plan is in “at risk” status
within the meaning of Section 430(i) of the Code; and (k) a Multiemployer Plan
is in “endangered status” or “critical status” within the meaning of Section
432(b) of the Code.
 
“Event of Default” has the meaning assigned to such term in Section 8.1.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
 
“Excluded Collateral” means (a) Intellectual Property; (b) a Loan Party’s right,
title and interest in any lease, license, general intangible, instrument,
chattel paper or any other contractual obligation to which such Loan Party is a
party or any of the Loan Party’s rights or interests thereunder, if, and for so
long as and to the extent that, the grant of the security interest hereunder
would constitute or result in (i) the abandonment, invalidation or
unenforceability of any material right, title or interest of such Loan Party
therein or (ii) a breach or termination pursuant to the terms of, or a default
under, any such lease, license, general intangible, instrument, chattel paper or
any other contractual obligation (other than to the extent that any such breach,
termination or default would be rendered ineffective pursuant to Section 9-406,
9-407, 9-408 or 9-409 of the UCC (or any successor provision or provisions) of
any relevant jurisdiction, any other applicable law or principles of equity),
provided, however, that the security interest granted hereby (x) shall attach
immediately when the condition causing such abandonment, invalidation or
unenforceability is remedied, (y) shall attach immediately to any severable term
of such lease, license, contract, property rights or agreement to the extent
that such attachment does not result in any of the consequences specified in
(b)(i) or (ii) above and (z) shall attach immediately to any such lease,
license, general intangible, instrument, chattel paper or any other contractual
obligation to which such Loan Party’s counterparty has consented to such
attachment; (c) the Capital Stock of any Foreign Subsidiary; (d) any fee-owned
real property, together with any improvements thereon and all real property
leasehold interests; (e) any motor vehicles and other assets subject to
certificates of title (other than to the extent that a Lien thereon can be
perfected by filing of a financing statement under the UCC); (f) [reserved]; (g)
those assets as to which Lender shall reasonably determine, in writing, that the
cost or other consequence of obtaining a Lien thereon or perfection thereof are
excessive in relation to the benefit to Lender of the security to be afforded
thereby; (h) any bank accounts established by a Loan Party used exclusively for
payroll, payroll taxes or employee benefits, escrow, customs, insurance or
fiduciary purposes or compliance with legal requirements, to the extent such
legal requirements prohibit the granting of a Lien thereon and (i) any foreign
assets, rights or property or credit support.
 
“Excluded Swap Obligation” means, with respect to any Loan Party, any Swap
Obligation if, and to the extent that, all or a portion of this Agreement or any
other Loan Document, or the grant by such Loan Party of a security interest to
secure, such Swap Obligation (or any guarantee thereof or other payment
obligation with respect thereto) is or becomes illegal under the Commodity
Exchange Act or any rule, regulation or order of the Commodity Futures Trading
Commission (or the application or official interpretation of any thereof) by
virtue of such Loan Party’s failure for any reason to constitute an “eligible
contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the liability of such Loan Party or the grant
of such security interest becomes or would become effective with respect to such
Swap Obligation. If a Swap Obligation arises under a master agreement governing
more than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such Loan Documents or
security interest is or becomes illegal.
 
- 5 -

--------------------------------------------------------------------------------

“Excluded Taxes” means, to the extent imposed on or with respect to Lender or
required to be withheld or deducted from a payment to Lender, Taxes imposed on
or measured by net income (however denominated), franchise Taxes, and branch
profits Taxes, in each case, (a) imposed as a result of Lender being organized
under the laws of, or having its principal office or, its applicable lending
office located in, the jurisdiction imposing such Tax (or any political
subdivision thereof) or (b) that are Other Connection Taxes.
 
“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Lender of New York, or, if such rate is not so published for
any day that is a Business Day by the Federal Reserve Lender of New York, or, if
such rate is not so published for any day that is a Business Day, the average
(rounded upwards, if necessary, to the next 1/100 of 1%) of the quotations for
such day for such transactions received by Lender from three Federal funds
brokers of recognized standing selected by Lender.
 
“Extension Period” means each applicable period available to Borrower to extend
the Initial Scheduled Maturity Date (so long as Borrower properly and timely
satisfies the conditions described in Section 2.4(a)). For the Loans, Borrower
has available to it two (2) extension periods of twelve (12) months each.
 
“Foreign Subsidiary” means, with respect to any Person, a Subsidiary of such
Person that is organized under the laws of a jurisdiction other than the United
States of America or any political subdivision thereof.
 
“GAAP” means generally accepted accounting principles in the United States of
America.
 
“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.
 
“Guarantor” means each Subsidiary Guarantor and each other Person that
guarantees the Obligations pursuant to a Guaranty in favor of Lender.
 
“Guaranty” means Article 9 of this Agreement and each other Guaranty made by any
Guarantor in favor of Lender, with respect to the Obligations, as the same may
be amended, restated and/or modified from time to time.
 
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.
 
- 6 -

--------------------------------------------------------------------------------

“Indebtedness” of any Person means, without duplication: (a) all indebtedness
for borrowed money; (b) all obligations issued, undertaken or assumed as the
deferred purchase price of property or services (other than trade payables
entered into in the ordinary course of business or any earnouts in connection
with any Permitted Acquisition); (c) the face amount of all letters of credit
issued for the account of such Person and without duplication, all drafts drawn
thereunder and all reimbursement or payment obligations with respect to letters
of credit, surety bonds and other similar instruments issued by such Person;
(d) all obligations evidenced by notes, bonds, debentures or similar
instruments, including obligations so evidenced incurred in connection with the
acquisition of property, assets or businesses; (e) all indebtedness created or
arising under any conditional sale or other title retention agreement, or
incurred as financing, in either case with respect to property acquired by the
Person (even though the rights and remedies of the seller or Lender under such
agreement in the event of default are limited to repossession or sale of such
property); (f) all Capital Lease Obligations; (g) the principal balance
outstanding under any synthetic lease, off-balance sheet loan or similar off
balance sheet financing product; (h) obligations, whether absolute or contingent
and howsoever and whensoever created, arising, evidenced or acquired (including
all renewals, extensions and modifications thereof and substitutions therefor),
under (I) any and all Swap Agreements, and (II) any and all cancellations, buy
backs, reversals, terminations or assignments of any Swap Agreement transaction;
(i) all obligations, whether or not contingent, to purchase, redeem, retire,
defease or otherwise acquire for value any of its own Capital Stock (or any
Capital Stock of a direct or indirect parent entity thereof) prior to the date
that is 180 days after the Maturity Date, valued at, in the case of redeemable
preferred Capital Stock, the greater of the voluntary liquidation preference and
the involuntary liquidation preference of such Capital Stock plus accrued and
unpaid dividends (other than any Capital Stock withheld by Borrower for either
the exercise price for any options to purchase Borrower’s Capital Stock or taxes
payable upon the issuance of Borrower’s Capital Stock, in each case to any
employees or directors of Borrower or its Subsidiaries); (j) all indebtedness
referred to in clauses (a) through (i) above secured by (or for which the holder
of such indebtedness has an existing right, contingent or otherwise, to be
secured by) any Lien upon or in property (including accounts and contracts
rights) owned by such Person, even though such Person has not assumed or become
liable for the payment of such indebtedness; and (k) all guarantees and
contingent obligations of such Person in respect of indebtedness or obligations
of other Persons of the kinds referred to in clauses (a) through (j) above.
 
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
(a), Other Taxes.
 
“Initial Scheduled Maturity Date” means September 14, 2021.
 
“Intellectual Property” means any copyright rights, copyright applications and
copyright registrations in each work of authorship and derivative work, whether
published or unpublished, any patents and patent applications, including
improvements, divisions, continuations, renewals, reissues, extensions, and
continuations-in-part of the same, trademarks, service marks and, to the extent
permitted under applicable law, any applications therefor, whether registered or
not, know-how, trade secret rights, rights to unpatented inventions.
 
“Interest Expense” means, for any period, the sum of the following determined on
a consolidated basis, without duplication, for the Loan Parties and their
Subsidiaries in accordance with GAAP, interest expense (including, without
limitation, interest expense attributable to Capital Lease Obligations and all
net Swap Obligations related to interest rate hedges) for such period.
 
“IRS” means the Internal Revenue Service of the United States and any successor
thereto.
 
“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.
 
- 7 -

--------------------------------------------------------------------------------

“Loan Documents” means this Agreement, any promissory notes issued pursuant to
the Agreement, each Guaranty, the Security Documents and all other agreements,
instruments, documents and certificates delivered to Lender in connection with
the foregoing.
 
“Loan Party” means Borrower and each Subsidiary Guarantor.
 
“Loans” means the Revolving Loans.
 
“Margin Value” means the aggregate market value of all Pledged Securities
Collateral as set forth in the portfolio statement of Wells Fargo Securities,
LLC most recently delivered to Lender pursuant to Section 6.2(b), which Pledged
Securities Collateral shall satisfy the following requirements: if they are
corporate bonds and notes, they shall have a rating of not less than (x) Baa3
(Moody’s) or BBB- (S&P or Fitch) with respect to long-term bonds or notes and
(y) P-3 (Moody’s), A-3 (S&P) or F3 (Fitch) with respect to short-term bonds or
notes.
 
“Material Adverse Effect” means: (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties or financial condition
of the Loan Parties and their Subsidiaries taken as a whole; (b) a material
impairment of the ability of any Loan Party, any Subsidiary of any Loan Party or
any other Person (other than Lender) to perform its obligations under any Loan
Document; or (c) a material adverse effect upon (i) the legality, validity,
binding effect or enforceability of any Loan Document, or (ii) the perfection or
priority of any Lien granted to Lender under any of the Security Documents.
 
“Material Domestic Subsidiary” means as of the last day of each of fiscal year,
any of Borrower’s direct or indirect Subsidiaries, other than any Foreign
Subsidiary, with consolidated assets (excluding any equity in any indirect
Subsidiary of Borrower) of at least five percent (5.00%) of the total
consolidated assets of Borrower and each of its Subsidiaries.
 
“Maturity Date” means the Initial Scheduled Maturity Date, unless extended under
the terms and conditions of Section 2.4(a), or any earlier date on which the
Revolving Commitment is terminated pursuant to the terms hereof.
 
“Maximum Rate” has the meaning assigned to such term in Section 10.13.
 
“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA, as to which any ERISA Affiliate incurs or otherwise has any obligation
or liability, contingent or otherwise.
 
“Net Income” means, for any period, the net income (or loss) of the Loan Parties
and their Subsidiaries for such period, determined on a consolidated basis,
without duplication, in accordance with GAAP.
 
“Obligations” means all unpaid principal of and accrued and unpaid interest
(including interest that accrues after the commencement of an insolvency
proceeding with respect to any Loan Party, regardless of whether allowed or
allowable in whole or in part as a claim in such insolvency proceeding) on the
Loans, all Banking Services Obligations, all accrued and unpaid fees and all
expenses (including fees and expenses that accrue after the commencement of an
insolvency proceeding with respect to any Loan Party, regardless of whether
allowed or allowable in whole or in part as a claim in such insolvency
proceeding), reimbursements, indemnities and other obligations of the Loan
Parties to Lender, any of its Affiliates or any indemnified party arising under
the Loan Documents, and all other Indebtedness, obligations and liabilities of
any kind owing by any Loan Party to Lender, any of its Affiliates or any
indemnified party, whether now existing or hereafter arising, whether evidenced
by a note or other writing, whether allowed in any insolvency proceeding with
respect to any Loan Party (regardless of whether allowed or allowable in whole
or in part as a claim in such insolvency proceeding), whether arising from an
extension of credit, issuance of a letter of credit, acceptance, loan, guaranty,
indemnification or otherwise, and whether direct or indirect, absolute or
contingent, due or to become due, primary or secondary, or joint or several;
provided, however, Excluded Swap Obligations shall in no way constitute
Obligations hereunder or under any of the other Loan Documents.
 
- 8 -

--------------------------------------------------------------------------------

“OFAC” has the meaning assigned to such term in Section 5.18.
 
“Operating Account” has the meaning assigned to such term in Section 2.2(b).
 
“Organization Documents” means, (a) for any corporation, the certificate or
articles of incorporation, the bylaws, any certificate of determination or
instrument relating to the rights of preferred shareholders of such corporation,
(b) for any partnership, the partnership agreement and, if applicable,
certificate of limited partnership, (c) for any limited liability company, the
limited liability company agreement or operating agreement and articles or
certificate of formation or organization or (d) any other document setting forth
or otherwise governing the manner of election or duties of the officers,
directors, managers or other similar persons, or the designation, amount or
relative rights, limitations and preference of the Capital Stock of a Person.
 
“Other Connection Taxes” means, with respect to Lender, Taxes imposed as a
result of a present or former connection between Lender and the jurisdiction
imposing such Tax (other than connections arising from Lender having executed,
delivered, become a party to, performed its obligations under, received payments
under, received or perfected a security interest under, engaged in any other
transaction pursuant to or enforced any Loan Document, or sold or assigned an
interest in any Loan or Loan Document).
 
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document.
 
“Participant” has the meaning set forth in Section 10.4(b).
 
“Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, P.L.
107-56, as amended.
 
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.
 
“Permitted Acquisition” means, so long as before and after giving effect thereto
no Default or Event of Default shall have occurred and be continuing and the
Loan Parties are in pro forma compliance with the financial covenants set forth
in Section 7.3 hereof, the acquisition by any Loan Party or any of its
Subsidiaries of either (a) the Capital Stock of any other entity or (b) all or
substantially all of the assets of any other entity, provided that such entity
is in a similar line of business as the Loan Parties and their Subsidiaries or
any business substantially related thereto and the consideration paid by the
Loan Parties is either Equity Interests of the Borrower or cash in an amount
less than Forty Million Dollars ($40,000,000) when combined with the
consideration paid for all other Permitted Acquisitions entered into after the
Closing Date.
 
- 9 -

--------------------------------------------------------------------------------

“Permitted Licenses” mean (a) licenses of over-the-counter software that is
commercially available to the public, and (b) non-exclusive and exclusive
licenses for the use of the Intellectual Property of Borrower or any of its
Subsidiaries entered into in the ordinary course of business, provided, that,
with respect to each such license described in clause (b), such licenses could
not reasonably be expected to have a Material Adverse Effect on the Loan
Parties.
 
“Permitted Liens” has the meaning given such term in Section 7.2.
 
“Person” means any individual, sole proprietorship, partnership, joint venture,
trust, unincorporated organization, association, limited liability company,
corporation, institution, entity, party or Governmental Authority.
 
 “Pledged Securities Collateral” means the “Collateral” as defined in the
Securities Pledge Agreement.
 
“Qualified ECP Guarantor” means, in respect of any Swap Obligation, (a) each
Loan Party that has total assets exceeding $10,000,000 at the time the relevant
liability is incurred or grant of the relevant security interest becomes
effective with respect to such Swap Obligation or (b) such other person as
constitutes an “eligible contract participant” under the Commodity Exchange Act
or any regulations promulgated thereunder and can cause another person to
qualify as an “eligible contract participant” at such time by entering into a
keepwell under Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.
 
“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.
 
“Releases” means any release, threatened release, spill, emission, leaking,
pumping, pouring, emitting, emptying, escape, injection, deposit, disposal,
discharge, dispersal, dumping, leaching or migration of Hazardous Material into
or through the environment.
 
“Reportable Event” means an event described in Section 4043 of ERISA and the
regulations issued thereunder (other than a Reportable Event not subject to the
provision for 30-day notice to the PBGC under such regulations).
 
“Requirement of Law” means, as to any Person, the Organization Documents of such
Person, and any law, treaty, rule or regulation or determination of an
arbitrator or a court or other Governmental Authority, in each case applicable
to or binding upon such Person or any of its property or to which such Person or
any of its property is subject.
 
“Responsible Officer” means, for a Person, the chairman, chief executive
officer, president, chief operating officer, chief financial officer or
treasurer or any other Person having substantially the same authority and
responsibility.
 
“Restricted Payment” has the meaning assigned to such term in Section 7.7.
 
“Revolving Commitment” means Lender’s commitment to make Revolving Loans
hereunder.


“Revolving Exposure” means, as of any date of determination, the sum of the
outstanding principal balance of the Revolving Loans.


“Revolving Facility Amount” means $25,000,000, as such amount may be reduced
from time to time pursuant to Section 2.3.


“Revolving Loan” means a Loan made pursuant to Section 2.1.
 
- 10 -

--------------------------------------------------------------------------------

“SDN List” has the meaning assigned to such term in Section 5.18.
 
“SEC” means the U.S. Securities and Exchange Commission, any successor thereto
and any analogous Governmental Authority.
 
“Securities Pledge Agreement” means that certain Securities Pledge Agreement
dated September 14, 2020 and given by Borrower in favor of Lender, as the same
may be amended, restated, or otherwise modified from time to time.
 
“Security Documents” means, collectively, this Agreement, the Securities Pledge
Agreement, any Control Agreements, the Guaranties and all other security
agreements, pledge agreements, lease assignments, mortgages, deeds of trust, key
man life insurance assignments, control agreements, guarantees and other similar
agreements, by or between any one or more of any Loan Party and Lender, now or
hereafter delivered to Lender pursuant to or in connection with the transactions
contemplated hereby, and all financing statements (or comparable documents now
or hereafter filed in accordance with the UCC or comparable law) against any
such Person, as debtor, in favor of Lender, as secured party.
 
“Solvent” means, with respect to any Person as of any date of determination,
that, as of such date, (a) the value of the assets of such Person (both at fair
value and present fair saleable value) is greater than the total amount of
liabilities (including contingent and unliquidated liabilities) of such Person,
(b) such Person is able to pay all liabilities of such Person as such
liabilities mature and (c) such Person does not have unreasonably small capital.
In computing the amount of contingent or unliquidated liabilities at any time,
such liabilities shall be computed at the amount that, in light of all the facts
and circumstances existing at such time, represents the amount that can
reasonably be expected to become an actual or matured liability.
 
“Subordinated Debt Documents” means any document, instrument or agreement
evidencing or relating to any Subordinated Indebtedness, in each case as the
same may be amended, restated, supplemented or otherwise modified from time to
time in accordance with the applicable subordination agreement in favor of
Lender.
 
“Subordinated Indebtedness” means any Indebtedness of a Loan Party or a
Subsidiary of a Loan Party which is subordinated to payment of the Obligations
to the written satisfaction of Lender.
 
“Subsidiary” means any Person as to which any Loan Party owns, directly or
indirectly, more than 50% of the outstanding shares of Capital Stock or other
interests having ordinary voting power for the election of directors, officers,
managers, trustees or other controlling Persons or an equivalent controlling
interest in Lender’s judgment.
 
“Subsidiary Guarantor” means each Material Domestic Subsidiary of the Borrower,
which, as of the date hereof, consists of Surmodics Shared Services, LLC, a
Minnesota limited liability company, Surmodics Coatings, LLC, a Minnesota
limited liability company, Surmodics Coatings MFG, LLC, a Minnesota limited
liability company, Surmodics IVD, Inc., a Maryland corporation, Normedix, Inc.,
a Minnesota corporation and Surmodics MD Operations, LLC, a Minnesota limited
liability company.
 
“Swap Agreement” means any agreement with respect to any swap (including without
limitation a “swap” within the meaning of Section 1(a)(47) of the Commodity
Exchange Act), forward, future or derivative transaction or option or similar
agreement involving, or settled by reference to, one or more rates, currencies,
commodities, equity or debt instruments or securities, or economic, financial or
pricing indices or measures of economic, financial or pricing risk or value or
any similar transaction or any combination of these transactions.
 
- 11 -

--------------------------------------------------------------------------------

“Swap Obligations” of a Person means any and all obligations of such Person,
whether absolute or contingent and howsoever and whensoever created, arising,
evidenced or acquired (including all renewals, extensions and modifications
thereof and substitutions therefor), under (a) any and all Swap Agreements, and
(b) any and all cancellations, buy backs, reversals, terminations or assignments
of any Swap Agreement transaction.
 
“Tangible Net Worth” means the aggregate of total stockholders’ equity plus
Subordinated Indebtedness, less any intangible assets, in each case for Borrower
and its Subsidiaries on a consolidated basis for such period.
 
“Tax” or “Taxes” means any and all present or future taxes, levies, imposts,
duties, deductions, withholdings (including backup withholding), assessments,
fees or other charges imposed by any Governmental Authority, including any
interest, additions to tax or penalties applicable thereto.
 
“Title IV Plan” means a pension plan subject to Title IV of ERISA, other than a
Multiemployer Plan, to which any ERISA Affiliate incurs or otherwise has any
obligation or liability, contingent or otherwise.
 
“Treasury Rate” means the 90-day interest rate yield for U.S. Government
Treasury Securities, as determined by Lender. Such rate will be based on
information from either the Telerate or Reuters information services, The Wall
Street Journal, or other information sources Lender deems appropriate, Lender’s
internal records of applicable interest rates shall be determinative in the
absence of manifest error.
 
“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of Minnesota or any other state the laws of which are required to be
applied in connection with the issue of perfection of security interests.
 
“Unencumbered Liquid Assets” shall mean the sum of cash, Cash Equivalents and
the aggregate market value of all Pledged Securities Collateral of the Borrower
and its Subsidiaries on a consolidated basis, in each case, free and clear of
all Liens other than Liens in favor of Lender.
 
1.2            UCC Definitions. The following terms have the meanings given to
them in the UCC: “Account”, “Account Debtor”, “Chattel Paper”, “Commercial Tort
Claim”, “Commodity Account”, “Deposit Account”, “Document”, “Electronic Chattel
Paper”, “Equipment”, “Fixtures”, “General Intangibles”, “Goods”,
“Health-care-insurance Receivable”, “Instrument”, “Inventory”, “Investment
Property”, “Letter-of-Credit Rights”, “Money”, “Proceeds”, “Promissory Note”,
“Purchase-Money Obligation” and “Supporting Obligations”, provided that
“Instrument” has the meaning given in Article 9 of the UCC.
 
1.3            Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if Borrower
notifies Lender that Borrower requests an amendment to any provision hereof to
eliminate the effect of any change occurring after the Closing Date in GAAP or
in the application thereof on the operation of such provision (or if Lender
notifies Borrower that Lender requests an amendment to any provision hereof for
such purpose), regardless of whether any such notice is given before or after
such change in GAAP or in the application thereof, then such provision shall be
interpreted on the basis of GAAP as in effect and applied immediately before
such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith. Notwithstanding any
other provision contained herein, all terms of an accounting or financial nature
used herein shall be construed, and all computations of amounts and ratios
referred to in this Agreement shall be made, without giving effect to any
election under Accounting Standards Codification 825-10 (or any other Financial
Accounting Standard having a similar result or effect) to value any Indebtedness
or other liabilities of any Loan Party or any Subsidiary of any Loan Party at
“fair value.” In addition, without limiting the foregoing, no operating lease
shall be classified as a Capital Lease and any liabilities related to any
operating leases shall not constitute Indebtedness for purposes of this
Agreement. A breach of a financial covenant contained in Section 7.3 shall be
deemed to have occurred as of the last day of any specified measurement period,
regardless of when the financial statements reflecting such breach are delivered
to Lender.
 
- 12 -

--------------------------------------------------------------------------------

1.4            Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless otherwise specified, references to a time of day are to Central time
(daylight savings or standard as applicable). Unless the context requires
otherwise (a) any definition of or reference to any act, statute, regulation,
law, agreement, instrument or other document herein shall be construed as
referring to such act, statute, regulation, law, agreement, instrument or other
document as from time to time amended, restated, supplemented or otherwise
modified (subject to any restrictions on such amendments, supplements or
modifications set forth herein), (b) any reference herein to any Person shall be
construed to include such Person’s successors and assigns, (c) the words
“herein”, “hereof” and “hereunder”, and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof, (d) all references herein to Articles, Sections, Exhibits and
Schedules shall be construed to refer to Articles and Sections of, and Exhibits
and Schedules to, this Agreement and (e) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.
 
ARTICLE 2

THE CREDIT FACILITIES
 
2.1            Revolving Facility. Subject to the terms and conditions set forth
herein, Lender agrees to make Revolving Loans to Borrower from time to time
during the Availability Period in an aggregate principal amount that will not
result in the Revolving Exposure exceeding the lesser of (i) the Borrowing Base
or (ii) Revolving Facility Amount. Within the foregoing limits and subject to
the terms and conditions set forth herein, Borrower may borrow, prepay and
reborrow Revolving Loans.
 
2.2            Requests for Loans; Disbursements of Loans.
 
(a)            To request a Revolving Loan, Borrower shall comply with the
following:
 
(i)  Borrower shall make each request for a Loan in writing in a form approved
by Lender and signed by Borrower and delivered by hand, facsimile or electronic
communication. Each request:
(A)  shall be delivered to Lender not later than 12:00 noon (Minneapolis time)
on the Business Day of the proposed Loan;
(B)  shall be irrevocable;
(C)  shall specify the aggregate amount of the requested Loans, which shall not
be less than $5,000, and, if applicable a breakdown of the separate wires
comprising such Loan; and
- 13 -

--------------------------------------------------------------------------------

(D)  shall specify the date such Loan is to be made, which shall be a Business
Day.


(b)            Borrower irrevocably authorizes Lender to make all disbursements
of Loans into a non-interest bearing DDA operating account maintained by
Borrower at Lender (the “Operating Account”) that will be structured and
utilized for that purpose in accordance with Lender’s policies and procedures
from time to time in effect. Unless other arrangements are made with, and
expressly agreed to by, Lender (e.g., disbursements of Revolving Loans by wire
transfer), all advances of the Revolving Loans, if made by Lender, will be
credited to the Operating Account at the end of the applicable Business Day on
which the advance is made.
 
2.3            Termination or Reduction of Revolving Commitment. Unless
previously terminated, the Revolving Commitment shall terminate on the
expiration of the Availability Period, as applicable. Borrower may at any time
terminate or reduce the Revolving Commitment upon written notice to the Lender
thereof and (a) the payment in full of all outstanding Loans, together with
accrued and unpaid interest thereon, (b) the payment in full of the accrued and
unpaid fees and (c) the payment in full of all reimbursable expenses and other
Obligations together with accrued and unpaid interest thereon.
 
2.4            Repayment of Loans; Extension Election; Evidence of Debt.
 
(a)            Borrower shall pay the unpaid principal amount of each Revolving
Loan in full on the Maturity Date or such earlier date as may be required by
Section 2.5(b) or (c). So long as no Default or Event of Default exists under
the Loan Documents, and so long as the Extension Conditions are satisfied by
Borrower, Borrower may elect to extend the Initial Scheduled Maturity Date for
any available Extension Period. The following conditions (each an “Extension
Condition” and collectively, the “Extension Conditions”) must be satisfied by
Borrower for Borrower to be permitted to exercise the Extension Election:
 
(i) Borrower must have delivered to Lender a written and irrevocable election
(“Extension Election”) in substantially the form attached as Exhibit 2.4 to
extend the Maturity Date. The Extension Election must be delivered at least 60
days prior to the applicable Maturity Date; and
(ii) Borrower must provide written certification to Lender that (a) there has
not been any Material Adverse Effect since the Closing Date with respect to the
financial condition of the Loan Parties, and (b) no Default or Event of Default
has occurred under the Loan Documents.


(b)            Lender shall maintain accounts in which it shall record the
amount of each Loan made hereunder and the amount of any principal or interest
due and payable or to become due and payable hereunder, which entries shall be
prima facie evidence of the existence and amounts of the obligations recorded
therein; provided that the failure of Lender to maintain such accounts or any
error therein shall not in any manner affect the obligation of Borrower to repay
all principal of and interest on the Loans in accordance with the terms of this
Agreement.
 
2.5            Prepayment of Loans.
 
(a)            Voluntary Prepayment. Borrower shall have the right at any time
and from time to time to prepay any Loan in whole or in part. Prepayments shall
be accompanied by accrued interest to the extent required by Section 2.7.
 
- 14 -

--------------------------------------------------------------------------------

(b)            Mandatory Prepayment – Excessive Borrowing. If at any time
Availability is an amount less than $0.00, Borrower shall immediately prepay the
Revolving Loans in an aggregate amount equal to such excess.
 
(c)            Mandatory Prepayment – Rest Period. Borrower shall cause the
Revolving Exposure to be less than $10,000,000 for a minimum of thirty (30)
consecutive days during each Loan Year. The words “Loan Year” mean the one year
period beginning on the Closing Date and ending on the first anniversary of the
Closing Date (the “first Loan Year”), and each successive one year period
beginning on the day after an anniversary of the Closing Date and ending on the
next anniversary of the Closing Date (the “second Loan Year”, “third Loan Year”,
etc.).
 
(d)            Application of Prepayments. All amounts paid pursuant to
subsection (a) of this Section 2.5 shall be applied to the Obligations as
elected by Borrower. All amounts paid shall be applied to prepay the Revolving
Loans without a corresponding reduction in the Revolving Facility Amount. All
amounts paid pursuant to subsections (b) and (c) of this Section 2.5 shall be
applied to all Obligations then outstanding in any order of application, as
determined by Lender in its sole but reasonable discretion.
 
(e)            Notice of Prepayment. Borrower shall notify Lender by telephone
(confirmed in writing) of any prepayment hereunder not later than 1:00 p.m. on
the date of prepayment. Each such notice shall be irrevocable and shall specify
the prepayment date and the principal amount of each Borrowing or portion
thereof to be prepaid. Each prepayment of a Revolving Loan shall be applied
ratably to the Revolving Loans included in the prepaid Borrowing. Prepayments
shall be accompanied by accrued interest to the extent required by Section
2.7(c).
 
2.6            Fees.
 
(a)            Origination Fee. On the Closing Date, Borrower shall pay to
Lender, a fully-earned, non-refundable origination fee of $62,500.
 
(b)            Commitment Fee. Borrower shall pay to Lender a fee (the
“Commitment Fee”) during the Availability Period, which shall accrue at a rate
equal to 0.075% quarterly on the average daily difference of the Revolving
Facility Amount then in effect minus the Revolving Exposure. Accrued Commitment
Fees shall be due and payable in arrears on the last day of the last month of
each calendar quarter and on the date on which the Revolving Commitment
terminates, commencing on the first such date to occur after the Closing Date.
All Commitment Fees shall be computed on the basis of a year of 360 days and
shall be payable for the actual number of days elapsed.
 
(c)            All fees payable hereunder shall be paid on the dates due, in
immediately available funds, to Lender. Fees paid shall not be refundable under
any circumstances.
 
2.7            Interest.
 
(a)            All Loans. The Revolving Loans shall bear interest at the greater
of (i) 3.25% per annum, and (ii) the Treasury Rate plus 2.75% per annum.
 
(b)            Default Rate. At any time during which an Event of Default has
occurred and is continuing for a period of thirty (30) days after written notice
by Lender, all Loans, all past due interest and all fees shall bear interest at
a per annum rate equal to the interest rate applicable to such Loans under this
Section 2.7, plus 5.00% per annum (the “Default Rate”).
 
- 15 -

--------------------------------------------------------------------------------

(c)            When Due. Borrower shall pay interest accrued on each Loan in
arrears on the last day of each month commencing with the month ending on
September 30, 2020 and on the Maturity Date or any other date on which the
credit facilities extended hereunder terminate; provided that (x) interest
accrued pursuant to subsection (b) of this Section 2.7 shall be payable on
demand and (y) in the event of any repayment or prepayment of any Loan, accrued
interest on the principal amount repaid or prepaid shall be payable on the date
of such repayment or prepayment.
 
(d)            Basis for Computation. All interest hereunder shall be computed
on the basis of a year of 360 days, and shall be payable for the actual number
of days elapsed. Interest on the unpaid principal of each Loan shall accrue from
the date such Loan is made to the date such Loan is paid in full.
 
2.8            Increased Costs.
 
(a)            If any Change in Law shall:
 
(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended by, Lender;
(ii) subject Lender to any Taxes (other than Indemnified Taxes and Excluded
Taxes) on its loans, loan principal, letters of credit, commitments, or other
obligations, or its deposits, reserves, other liabilities or capital
attributable thereto; or
(iii) impose on Lender or the London interbank market any other condition, cost
or expense (other than Taxes) affecting this Agreement or any of the Loans;


and the result of any of the foregoing shall be to increase the cost to Lender
of making, continuing or maintaining any Loan (or of maintaining its obligation
to make any such Loan) or to reduce the amount of any sum received or receivable
by Lender hereunder (whether of principal, interest or any other amount), then
Borrower will pay to Lender such additional amount or amounts to the extent
necessary to compensate Lender for such additional costs incurred or reduction
suffered, so long as such amounts have accrued on or after the date that is 180
days prior to the date on which Lender first made demand therefor.
 
(b)            If Lender determines that any Change in Law affecting Lender or
any lending office of Lender or Lender’s holding company, if any, regarding
capital or liquidity requirements, has or would have the effect of reducing the
rate of return on Lender’s capital or on the capital of Lender’s holding
company, if any, as a consequence of this Agreement, the Revolving Commitment or
the Loans made by Lender, to a level below that which Lender or Lender’s holding
company could have achieved but for such Change in Law (taking into
consideration Lender’s policies and the policies of Lender’s holding company
with respect to capital adequacy), then from time to time Borrower will pay to
Lender such additional amount or amounts to the extent necessary to compensate
Lender or Lender’s holding company for any such reduction suffered, so long as
such amounts have accrued on or after the day that is 180 days prior to the date
on which Lender first made demand therefor.
 
(c)            A certificate of Lender setting forth the amount or amounts
necessary to compensate Lender or its holding company, as the case may be, as
specified in Section 2.8(a) or Section 2.8(b) shall be delivered to Borrower and
shall be conclusive evidence of the same absent manifest error. Borrower shall
pay Lender the amount shown as due on any such certificate within ten (10) days
after receipt thereof.
 
(d)            Failure or delay on the part of Lender to demand compensation
pursuant to this Section shall not constitute a waiver of Lender’s right to
demand such compensation.
 
- 16 -

--------------------------------------------------------------------------------

(e)            Notwithstanding anything to the contrary in this Agreement or in
any other Loan Document, Lender’s commitment to make Revolving Loans to Borrower
shall at all times be unconditionally cancelable by Lender within the meaning of
12 C.F.R. §217.2, with or without cause, to the extent permitted under
applicable law.
 
2.9            Taxes.
 
(a)            Any and all payments by or on account of any Obligation of any
Loan Party under any Loan Document shall be made without deduction or
withholding for any Taxes.
 
(b)            The applicable Loan Party shall timely pay to the relevant
Governmental Authority in accordance with applicable law, or at the option of
Lender timely reimburse it for the payment of, any Other Taxes.
 
(c)            The Loan Parties shall, jointly and severally, indemnify Lender,
within 10 days after written demand therefor, for the full amount of any
Indemnified Taxes payable or paid by Lender or required to be withheld or
deducted from a payment to Lender and any reasonable out-of-pocket expenses
arising therefrom or with respect thereto, whether or not such Indemnified Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority, so long as such amounts have accrued on or after the day that is 180
days prior to the date on which Lender first made demand therefor. A certificate
as to the amount of such payment or liability delivered to Borrower by Lender
shall be conclusive evidence absent manifest error.
 
2.10            Payments Generally; Allocation of Proceeds.
 
(a)            Borrower shall make each payment required to be made by it
hereunder (whether of principal, interest or fees, or of amounts payable under
Section 2.8, Section 2.9, or otherwise) prior to 1:00 p.m. on the date when due,
in immediately available funds, without setoff or counterclaim. Any amounts
received after such time on any date may, in the discretion of Lender, be deemed
to have been received on the next succeeding Business Day for purposes of
calculating interest thereon. All such payments shall be made to Lender at the
address for payment specified in writing by Lender to Borrower, except that
payments pursuant to Section 2.8 and Section 10.3 shall be made directly to the
Persons entitled thereto. Lender shall distribute any such payments received by
it for the account of any other Person to the appropriate recipient promptly
following receipt thereof. If any payment hereunder shall be due on a day that
is not a Business Day, the date for payment shall be extended to the next
succeeding Business Day, and, in the case of any payment accruing interest,
interest thereon shall be payable for the period of such extension. All payments
hereunder shall be made in Dollars.
 
(b)            Any proceeds of Collateral received by Lender not constituting a
mandatory prepayment (which shall be applied in accordance with Section 2.5),
may be applied to the Obligations by Lender in any order of application, as
determined by Lender in its sole discretion.
 
(c)            Borrower hereby irrevocably authorizes (a) Lender to make a
Revolving Loan for the purpose of paying each payment of principal, interest and
fees as it becomes due hereunder or any other amount due under the Loan
Documents and agrees that all such amounts charged shall constitute Revolving
Loans and that all such Revolving Loans shall be deemed to have been requested
pursuant to Section 2.2, and (b) without prior written notice, Lender to charge
any deposit account of Borrower maintained with Lender for each payment of
principal, interest and fees as it becomes due hereunder or any other amount due
under the Loan Documents, including without limitation, the Operating Account.
 
- 17 -

--------------------------------------------------------------------------------



2.11            Returned Payments. If after receipt of any payment which is
applied to the payment of all or any part of the Obligations, Lender is for any
reason compelled to surrender such payment or proceeds to any Person because
such payment or application of proceeds is invalidated, declared fraudulent, set
aside, determined to be void or voidable as a preference, impermissible setoff,
or a diversion of trust funds, or for any other reason, then the Obligations or
part thereof intended to be satisfied shall be revived and continued and this
Agreement shall continue in full force as if such payment or proceeds had not
been received by Lender. The provisions of this Section 2.11 shall be and remain
effective notwithstanding any contrary action which may have been taken by
Lender in reliance upon such payment or application of proceeds. The provisions
of this Section 2.11 shall survive the termination of this Agreement.
 
2.12            Multiple Obligor Provisions.
 
(a)             Joint and Several Liability. References herein and in the other
Loan Documents to “Loan Party” are to each Loan Party signing this Agreement,
and each such Loan Party’s liability with respect to the Obligations is joint
and several. Each Loan Party is a direct, primary and independent obligor. Each
Loan Party represents and warrants to and covenants with Lender that (i) Loan
Parties are engaged in operations that require financing on a joint basis and,
accordingly, each Loan Party will materially benefit, directly or indirectly,
from the financial accommodations provided hereunder; (ii) such financial
accommodations have been offered to the Loan Parties on a joint basis and would
not be available to the Loan Parties on an individual basis on the terms and
conditions stated herein; and (iii) the benefits received by each Loan Party are
reasonably equivalent to the Obligations undertaken by each Loan Party.
 
(b)         Loan Party Representative. Borrower hereby (i) is designated and
appointed by each Loan Party as its representative, agent and attorney-in-fact
on its behalf (the “Loan Party Representative”) and (ii) accepts such
appointment as the Loan Party Representative, in each case above, for the
purposes of preparing and delivering financial reports and certificates
including financial statements, Compliance Certificates, giving and receiving
all other notices and consents hereunder or under any of the other Loan
Documents and taking all other actions (including in respect of compliance with
covenants) on behalf of any Loan Party or the Loan Parties under the Loan
Documents. Lender may regard any notice or other communication pursuant to any
Loan Document from the Loan Party Representative as a notice or communication
from all Loan Parties. Except as expressly provided otherwise herein or in the
other Loan Documents, each warranty, covenant, agreement and undertaking made on
behalf of a Loan Party by the Loan Party Representative shall be deemed for all
purposes to have been made by such Loan Party and shall be binding upon and
enforceable against such Loan Party to the same extent as if the same had been
made directly by such Loan Party.
 
(c)               No Discharge or Impairment. No Obligation of any Loan Party
shall be affected, discharged or impaired by any of the following:
(i) bankruptcy, disability, dissolution, incompetence, death, insolvency,
liquidation, or reorganization of any other Loan Party; (ii) any defense of any
other Loan Party to payment or performance of any or all of the Obligations or
enforcement of any or all rights of Lender in the Collateral; (iii) discharge,
modification of the terms of, reduction in the amount of, or stay of enforcement
of any or all liens and encumbrances in the Collateral or any or all Obligations
in any bankruptcy, insolvency, reorganization, or other legal proceeding or by
application of any Requirement of Law of with respect to any other Loan Party;
(iv) any claim or dispute by any other Loan Party concerning the occurrence of
an Event of Default, performance of any Obligations, or any other matter;
(v) any election by Lender under 1111(b)(2) of the Bankruptcy Code; (vi) the
granting of any liens or borrowing of any money by any Loan Party as a
debtor-in-possession or in any similar capacity under any bankruptcy,
insolvency, reorganization, or other legal proceeding or by application of any
applicable law; (vii) any waiver or modification of any provision of the Loan
Documents that affects any other Loan Party, whether or not such waiver or
modification affects all Loan Parties; (viii) the cessation of liability,
release or discharge of any other Loan Party or other obligor for any reason;
(ix) the perfection or failure to perfect, release or discharge of any
Collateral or other security; (x) the exercise or failure to exercise any rights
or remedies pursuant to the Loan Documents by Lender or any election of remedies
by Lender; (xi) any invalidity, irregularity or unenforceability in whole or in
part of any of the Loan Documents or any limitation of the liability of any Loan
Party under the Loan Documents, including any claim that the Loan Documents were
not duly authorized, executed, or delivered on behalf of any Loan Party;
(xii) any other acts or omissions by Lender that result in or could result in
the release or discharge of any other Loan Party; or (xiii) the occurrence of
any other event or the existence of any other condition that by operation of law
or otherwise could result in the release or discharge of a surety, guarantor, or
other persons secondarily liable on an obligation.
 
- 18 -

--------------------------------------------------------------------------------

(d)            Waivers. Each Loan Party unconditionally waives: (i) any
requirement that Lender marshal assets, first make demand upon, or seek to
enforce or exhaust remedies against any (A) other Loan Party; (B) of the
Collateral or other property of any Loan Party; or (C) other Person, before
demanding payment from or seeking to enforce the Obligations against such Loan
Party; (ii) any and all rights, benefits and defenses which might otherwise be
available under the provisions of Requirement of Law that might operate to limit
any Loan Party’s liability under, or the enforcement of, the Obligations;
(iii) diligence, presentment, protest, demand for performance, notice of
acceptance, notice of nonperformance, notice of intent to accelerate, notice of
acceleration, notice of protest, notice of dishonor, notice of extension,
renewal, alteration or amendment, notice of acceptance of the Loan Documents,
notice of default under any of the Loan Documents (except as provided in the
Loan Documents), and all other notices whatsoever, except for notices
specifically required pursuant to other provisions of the Loan Documents;
(iv) any obligation of Lender to provide any Loan Party any information
concerning any other Loan Party or any Collateral; and (v) any other claim or
defense that otherwise would be available based on principles of suretyship or
guarantee or otherwise governing secondary obligations.
 
(e)            Subordination of Intercompany Indebtedness. All Indebtedness,
together with all rights of subrogation, contribution, reimbursement, and
indemnity (including the indemnification and reimbursement rights provided
pursuant to this Section (collectively, “Intercompany Indebtedness”)) from one
or more Loan Parties to or between another Loan Party, now or in the future, is
hereby subordinated to the Obligations of each Loan Party to Lender until such
time as the Obligations are indefeasibly paid in full in cash and any commitment
to lend hereunder is terminated. Any Intercompany Indebtedness, if Lender so
requests, shall be collected, enforced and received by each Loan Party as
trustee for the benefit of Lender and be paid over to Lender on account of the
Obligations, but without reducing or affecting in any manner the liability of
each Loan Party under the other provisions of the Loan Documents.
 
(f)              Obligations among Loan Parties. NOTHING IN THIS SUBSECTION
SHALL LIMIT THE OBLIGATIONS OF ANY LOAN PARTY TO LENDER OR OTHERWISE LIMIT THE
JOINT AND SEVERAL NATURE OF ALL OF THE OBLIGATIONS. EACH LOAN PARTY SHALL BE
FULLY, JOINTLY AND SEVERALLY LIABLE TO LENDER PURSUANT TO THE LOAN DOCUMENTS
WITHOUT REGARD TO ANY ALLOCATION OF LOSSES AND LIABILITIES PURSUANT TO THIS
SUBSECTION OR OTHERWISE AND, NOTWITHSTANDING ANY SUCH ALLOCATION, EACH LOAN
PARTY HAS EXPRESSLY ASSUMED THE RISK THAT SUCH LOAN PARTY’S ACTUAL LIABILITY MAY
EXCEED SUCH LOAN PARTY’S PRO RATA SHARE AND THAT OVERPAYMENTS MAY NOT ACTUALLY
BE REIMBURSED OR INDEMNIFIED. Subject to the foregoing, Loan Parties agree that
the provisions of this Section 2.13(f) are intended to provide for an allocation
of the Obligations among the Loan Parties. Accordingly, as between the Loan
Parties, if any Loan Party (the “Overpaying Loan Party”) pays (whether directly
or by application of Collateral), or is otherwise held liable for, Obligations
in excess of the Loan Party Pro Rata Share for the Overpaying Loan Party, the
other Loan Parties will pay the amount of such excess to the Overpaying Loan
Party and will indemnify the Overpaying Loan Party for, from and against any
claims, damages, loss or liability arising from or related to such overpayment.
Loan Parties agree to maintain books and records accurately reflecting each Loan
Party Pro Rata Share. This subsection is only intended to allocate payments,
losses, and liabilities among Loan Parties in order that (i) as among Loan
Parties, each Loan Party is ultimately liable for its Loan Party Pro Rata Share;
and (ii) the value to each Loan Party of the resulting rights and claims against
other Loan Party pursuant to this subsection will assure that no Loan Party is
rendered “insolvent” by virtue of the Obligations for purposes of any applicable
Requirement of Law relating to fraudulent conveyances and similar claims. The
rights and obligations among Loan Parties pursuant to this subsection shall
survive the payment and performance of the Obligations, shall be considered as
Intercompany Indebtedness, and shall be subject to the other provisions of this
Section 2.12, including those relating to subordination of Intercompany
Indebtedness. “Loan Party Pro Rata Share” means the amount of Loan proceeds
actually advanced to or for the benefit of each Loan Party as reflected on the
books and records of such Loan Party.
 
- 19 -

--------------------------------------------------------------------------------

2.13            Eligible Contract Participant Provisions.
 
(a)            Eligible Contract Participants. Notwithstanding any provision in
this Agreement or in any other Loan Document to the contrary, (i) a Loan Party
that is not a Qualified ECP Guarantor (A) shall not be liable for any Excluded
Swap Obligations and (B) shall not be deemed to have guaranteed any Excluded
Swap Obligations and (ii) any security interest granted to Lender by a Loan
Party that is not a Qualified ECP Guarantor shall not secure the repayment of
any Excluded Swap Obligations; provided, however, that at the time any such Loan
Party becomes a Qualified ECP Guarantor, the Obligations of such Loan Party
shall include, without limitation, any transaction entered into under any Swap
Agreement with Lender or its Affiliates and any transactions outstanding under
any Swap Agreement with Lender or its Affiliates.
 
(b)                Keepwell. Each Qualified ECP Guarantor hereby jointly and
severally absolutely, unconditionally and irrevocably undertakes to provide such
funds or other support as may be needed from time to time by each other Loan
Party to honor all of its obligations under this Agreement in respect of all
Swap Obligations (provided, however, that each Qualified ECP Guarantor shall
only be liable under this Section 2.14(b) for the maximum amount of such
liability that can be hereby incurred without rendering its obligations under
this Section 2.14(b), or otherwise under this Agreement, voidable under
applicable law relating to fraudulent conveyance or fraudulent transfer, and not
for any greater amount). The obligations of each Qualified ECP Guarantor under
this Section shall remain in full force and effect until payment in full of the
Obligations (other than contingent indemnification Obligations to the extent no
claim giving rise thereto has been asserted). Each Qualified ECP Guarantor
intends that this Section 2.14(b) constitute, and this Section 2.14(b) shall be
deemed to constitute, a “keepwell, support, or other agreement” for the benefit
of each other Loan Party for all purposes of Section 1a(18)(A)(v)(II) of the
Commodity Exchange Act.
 
(c)               Savings Clause. Notwithstanding anything herein to the
contrary, if a Loan Party makes a written representation to Lender in connection
with a swap, or any master agreement governing a swap to the effect that such
Loan Party is or will be an “eligible contract participant” as defined in the
Commodity Exchange Act on the date the relevant liability is incurred or grant
of the relevant security interest becomes effective with respect to such Swap
Obligation, and such representation proves to have been incorrect when made or
deemed to have been made, Lender reserves all of its contractual and other
rights and remedies, at law or in equity, including (to the extent permitted by
applicable law) the right to claim, and pursue a separate cause of action, for
damages as a result of such misrepresentation, provided that such Loan Party’s
liability for such damages shall not exceed the amount of the Excluded Swap
Obligations with respect to such swap.
 
(d)              Eligible Contract Participants Representation. Each Loan Party
represents that, as of the date of the execution of this Agreement, and is
deemed to represent that on each day that a Loan Party enters into a Swap
Agreement, such Loan Party is an “eligible contract participant” as defined in
the Commodity Exchange Act.
 
- 20 -

--------------------------------------------------------------------------------



ARTICLE 3



CONDITIONS PRECEDENT
 
3.1                Closing Date Conditions. The obligation of Lender to make
Loans hereunder shall not become effective until the date on which the following
conditions are satisfied in a manner satisfactory to Lender:
 
(a)              Loan Documents. Lender shall have received on or before the
Closing Date all of the agreements, documents, instruments, due diligence and
other items set forth on the closing checklist attached hereto as Exhibit 3.1,
each in form and substance reasonably satisfactory to Lender.
 
(b)                No Change in Condition. No Material Adverse Effect since
September 30, 2019, except as disclosed in reports filed by Borrower with the
SEC shall have occurred.
 
(c)               Lien Searches. Lender shall have received written search
reports with respect to financing statements, tax and judgment liens against any
Loan Party from such jurisdictions and from such Persons as Lender may request
showing that no financing statements or Liens are of record against any Loan
Party except Permitted Liens and Liens to be terminated not later than the
Closing Date pursuant to pay-off letters referred to in Section 3.1(c).
 
(d)            Approvals. Lender shall have received satisfactory evidence that
the Loan Parties have obtained all required consents and approvals of all
Persons including all requisite Governmental Authorities, to the execution,
delivery and performance of this Agreement and the other Loan Documents and the
consummation of the transactions contemplated hereby.
 
(e)                Payment of Fees. Borrower shall have paid the fees required
to be paid on the Closing Date, and shall have reimbursed Lender for all fees,
costs and expenses of closing presented as of the Closing Date.
 
(f)                Due Diligence. Lender and its counsel shall have completed
all financial, business, legal, tax and regulatory due diligence, including
without limitation all documentation required by bank regulatory authorities
under applicable beneficial ownership, “know your customer” and anti-money
laundering rules, including without limitation the USA PATRIOT ACT, in each
case, the results of which shall be satisfactory to Lender in its sole
discretion.
 
(g)                Other Documents. Lender shall have received such other
documents as Lender or its counsel may have reasonably requested.
 
3.2               Conditions to Each Extension of Credit. The obligation of
Lender to make a Loan is subject to the satisfaction of the following
conditions:
 
(a)              The representations and warranties of the Loan Parties set
forth in this Agreement shall be true and correct in all material respects
(except for those representations and warranties that are conditioned by
materiality, which shall be true and correct in all respects) on and as of the
date of such Loan, except for any representation or warranty that expressly
relates to an earlier date (in which event such representation or warranty shall
be true and correct in all material respects (except for those representations
and warranties that are conditioned by materiality, which shall be true and
correct in all respects) on and as of such earlier date);
 
- 21 -

--------------------------------------------------------------------------------



(b)                At the time of and immediately after giving effect to such
Loan, no Default or Event of Default shall have occurred and be continuing; and
 
(c)                After giving effect to any Loan, Availability is not less
than zero and the most recently delivered Borrowing Base Certificate supports
such Loan.
 
Each request for a Loan shall be deemed to constitute a representation and
warranty by the Loan Parties on the date thereof as to the matters specified in
this Section.
 




ARTICLE 4



SECURITY AGREEMENT
 
4.1              Grant of Security Interest. As security for the full, prompt
and complete payment and performance by each Loan Party of the Obligations, each
Loan Party hereby grants to, and creates in favor of, Lender a continuing
security interest in, and Lien on, all of such Loan Party’s right, title and
interest in and to all of such Loan Party’s assets and property, tangible and
intangible, real and personal, whether now owned by or owing to, or hereafter
acquired by or arising in favor, of such Loan Party, including:
 
(a)            all Accounts, Chattel Paper, Commercial Tort Claims listed, or
required to be listed, in Schedule 4.1, Deposit Accounts, Documents, Equipment,
Fixtures, General Intangibles, Goods, Health-Care-Insurance Receivables,
Instruments, Inventory, Investment Property, Letters of Credit (as defined in
Article 5 of the UCC), Letter-of-Credit Rights, Money, and Promissory Notes;
 
(b)               all of such Loan Party’s leases, lease contracts, lease
agreements, records, franchises, customer lists, insurance refunds, insurance
refund claims, tax refunds, tax refund claims, pension plan refunds, and pension
plan reversions;
 
(c)                all attachments, accessions, parts and appurtenances to, all
substitutions for, and all replacements of any of the foregoing;
 
(d)                all Supporting Obligations; and
 
(e)               all of the products and Proceeds of all of the foregoing,
including cash Proceeds and noncash Proceeds, and including Proceeds of any
insurance, whether in the form of original collateral or any of the property or
rights or interests in property described above in this Section;
 
provided, however, that in no event shall the grant of a security interest
hereunder extend to any Excluded Collateral.
 
4.2                Perfection of Lender’s Security Interest; Duty of Care.
 
(a)                Until the termination of this Agreement, each Loan Party
shall perform any and all steps and take all actions reasonably requested by
Lender from time to time to perfect, maintain, protect, and enforce Lender’s
security interest in, and Lien on, the Collateral, including (i) executing and
delivering all appropriate documents and instruments as Lender may determine are
necessary or desirable to perfect, preserve, or enforce Lender’s interest in the
Collateral, including financing statements, all in form and substance reasonably
satisfactory to Lender, (ii) delivering and endorsing to Lender warehouse
receipts or other Documents covering that portion of the Collateral with a book
value in excess of $250,000 located at any warehouse, (iii) upon the occurrence
and during the continuance of any Event of Default, transferring Inventory to
warehouses approved by Lender, (iv) placing notations on such Loan Party’s books
of account to disclose Lender’s security interest and Lien therein, and
(v) taking such other steps and actions as deemed reasonably necessary or
desirable by Lender to perfect and enforce Lender’s security interest in, and
Lien on, and other rights and interests in, the Collateral.
 
- 22 -

--------------------------------------------------------------------------------



(b)            Each Loan Party hereby irrevocably authorizes Lender at any time
and from time to time to file in any filing office in any jurisdiction any
initial financing statements and amendments thereto that (i) indicate the
Collateral (A) as all or substantially all of the assets of such Loan Party
(other than Intellectual Property), whether now owned or hereafter acquired or
arising, and all proceeds and products thereof, or (B) as being of an equal or
lesser scope or with greater detail, and (ii) provide any other information
required by Part 5 of Article 9 of the UCC or any other applicable law for the
sufficiency or filing office acceptance of any financing statement or amendment,
including whether such Loan Party is an organization, the type of organization
and any organizational identification number issued to such Loan Party. Each
Loan Party hereby irrevocably authorizes Lender at any time and from time to
time to correct or complete, or to cause to be corrected or completed, any
financing statements, continuation statements or other such documents as have
been filed naming such Loan Party as debtor and Lender as secured party. Upon
the termination of this Agreement, termination of all commitments by the Lender
to lend or provide financial accommodations to the Loan Parties and repayment in
full of all Obligations (other than contingent indemnification Obligations to
the extent no claim giving rise thereto has been asserted), the Lender agrees,
subject to receipt of payoff letter or other similar documentation in form and
substance reasonably acceptable to the Lender and duly executed and delivered by
the Loan Parties, to thereafter prepare and file, or to authorize in such payoff
letter the Loan Parties and/or their designee to thereafter prepare and file,
such UCC termination statements related to the financing statements filed by
Lender to perfect the security interests in the Collateral granted hereby. Each
Loan Party agrees to furnish any such information to Lender promptly upon
request. At Lender’s request, each Loan Party will execute notices appropriate
under any applicable Requirement of Law that Lender deems necessary to evidence,
perfect, or protect its security interest in and other Liens on the Collateral
in such form(s) as are satisfactory to Lender. Each Loan Party will pay the cost
of filing all financing statements and other notices in all public offices where
filing is deemed by Lender to be necessary to perfect, protect or enforce the
security interest and Lien granted to Lender hereunder. Lender is hereby
authorized to give notice to any creditor, landlord or any other Person as may
be necessary or desirable under applicable laws to evidence, protect, perfect,
or enforce the security interest and Lien granted to Lender in the Collateral.
 
(c)              To protect, perfect, or enforce, from time to time, Lender’s
rights or interests in the Collateral, Lender may, in its discretion (but
without any obligation to do so), (i) discharge any Liens (other than Permitted
Liens so long as no Event of Default shall exist and be continuing) at any time
levied or placed on the Collateral, (ii) pay any insurance to the extent the
Loan Parties have failed to timely pay the same, (iii) maintain guards where any
Collateral is located if an Event of Default has occurred and is continuing, and
(iv) obtain any record from any service bureau and pay such service bureau the
cost thereof. All reasonable out-of-pocket costs and expenses incurred by Lender
in exercising its discretion under this Section 4.2(c) will be part of the
Obligations, payable upon Lender’s demand and secured by the Collateral.
 
(d)               Lender shall have no duty of care with respect to the
Collateral except that Lender shall exercise reasonable care with respect to the
Collateral in Lender’s custody. Each Loan Party agrees that Lender has no
obligation to take steps to preserve rights against any prior parties.
 
(e)              At any time and from time to time during the existence of an
Event of Default, Lender, in its own name or in the name of others, may,
periodically communicate with each Loan Party’s Account Debtors, customers and
other obligors to verify with them, to Lender’s satisfaction, the existence,
amount and terms of any sums owed by such Account Debtors, customers or other
obligors to such Loan Party and the nature of any such Account Debtor’s,
customer’s or other obligor’s relationship with such Loan Party.
 
- 23 -

--------------------------------------------------------------------------------

(f)            If any Loan Party shall at any time hold or acquire a Commercial
Tort Claim with a value reasonably estimated to be in excess of $250,000, such
Loan Party shall immediately notify Lender in a writing signed by such Loan
Party of the particulars thereof, which writing may be in the form of an update
to Schedule 4.1, and Lender shall be deemed to have a security interest therein
and in the proceeds thereof, all upon the terms of this Agreement.
 
4.3                Power of Attorney.
 
(a)               Each Loan Party does hereby make, constitute and appoint
Lender (or any officer or agent of Lender) as such Loan Party’s true and lawful
attorney-in-fact, with full power of substitution, in the name of such Loan
Party or in the name of Lender or otherwise, for the use and benefit of Lender,
but at the cost and expense of such Loan Party, (i) upon the occurrence and
during the continuance of any Event of Default, to indorse the name of such Loan
Party on any instruments, notes, checks, drafts, money orders, or other media of
payment (including payments payable under any policy of insurance on the
Collateral) or Collateral that may come into the possession of Lender or any
Affiliate of Lender in full or part payment of any of the Obligations; (ii) upon
the occurrence and during the continuance of any Event of Default, to sign and
indorse the name of such Loan Party on any invoice, freight or express bill,
bill of lading, storage or warehouse receipts, drafts against debtors,
assignments, verifications and notices in connection with any Collateral, and
any instrument or document relating thereto or to any of such Loan Party’s
rights therein; (iii) to file financing statements pursuant to the UCC and other
notices appropriate under applicable law as Lender deems necessary to perfect,
preserve, and protect Lender’s rights and interests under any Security Document;
(iv) upon the occurrence and during the continuation of an Event of Default, to
obtain the insurance referred to in Section 6.6 and endorse any drafts and
cancel any insurance so obtained by Lender; (v) upon the occurrence and during
the continuance of any Event of Default, to give written notice to the United
States Post Office to effect change(s) of address so that all mail addressed to
such Loan Party may be delivered directly to Lender; and (vi) to do any and all
things necessary or desirable to perfect Lender’s security interest in, and Lien
on, and other rights and interests in, the Collateral, to preserve and protect
the Collateral and to otherwise carry out this Agreement.
 
(b)            This power of attorney, being coupled with an interest, will be
irrevocable for the term of this Agreement and all transactions under this
Agreement and thereafter so long as any of the Obligations (other than
contingent indemnification Obligations to the extent no claim giving rise
thereto has been asserted) remain in existence. Each Loan Party ratifies and
approves all acts of such attorney, and neither Lender nor its attorney will be
liable for any acts or omissions or for any error of judgment or mistake of fact
or law except for any acts or omissions constituting gross negligence or willful
misconduct, as determined by a court of competent jurisdiction on final,
non-appealable judgment or order. Each Loan Party will execute and deliver
promptly to Lender all instruments necessary or desirable, as determined in
Lender’s discretion, to further Lender’s exercise of the rights and powers
granted it in this Section 4.3.
 
4.4            Lender’s Additional Rights Regarding Collateral. In addition to
Lender’s other rights and remedies under the Loan Documents, Lender may, in its
discretion exercised in good faith, following the occurrence and during the
continuance of any Event of Default: (i) exchange, enforce, waive or release any
of the Collateral or portion thereof, (ii) apply the proceeds of the Collateral
against the Obligations and direct the order or manner of the liquidation
thereof (including any sale or other disposition), as Lender may, from time to
time, in each instance determine, and (iii) settle, compromise, collect or
otherwise liquidate any such security in any manner without affecting or
impairing its right to take any other further action with respect to any
security or any part thereof.
 
- 24 -

--------------------------------------------------------------------------------



ARTICLE 5




REPRESENTATIONS AND WARRANTIES
 
The Loan Parties, jointly and severally, represent and warrant to Lender that
the following are, true, correct and complete:
 
5.1              Corporate Existence and Power. Each Loan Party and its
Subsidiaries (a) is a corporation, limited liability company or limited
partnership, as applicable, duly organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation, organization
or formation, as applicable, (b) has the power and authority and all licenses,
authorizations, permits, consents and approvals from each applicable
Governmental Authority necessary (i) to own its assets and carry on its business
and (ii) to execute, deliver and perform its obligations under, the Loan
Documents to which it is a party, (c) is duly qualified as a foreign
corporation, limited liability company or limited partnership, as applicable,
and licensed and in good standing, under the laws of each jurisdiction where its
ownership, lease or operation of property or the conduct of its business
requires such qualification or license and (d) is in compliance with all
Requirements of Law; except, in each case referred to in clause (c) or clause
(d), to the extent that the failure to do so would not reasonably be expected to
have, either individually or in the aggregate, a Material Adverse Effect.
 
5.2               Corporate Authorization; No Contravention. The execution,
delivery and performance by each Loan Party of this Agreement, and by each Loan
Party and its Subsidiaries of any other Loan Document to which such Person is
party, have been duly authorized by all necessary action, and do not and will
not (a) contravene the terms of any of that Person’s Organization Documents,
(b) conflict with or result in any breach or contravention of, or result in the
creation of any Lien under, any document evidencing any material Contractual
Obligation to which such Person is a party or any order, injunction, writ or
decree of any Governmental Authority to which such Person or its property is
subject; or (c) violate any Requirement of Law in any respect; except, in each
case referred to in clause (b) or clause (c), as would not reasonably be
expected to have, either individually or in the aggregate, a Material Adverse
Effect.
 
5.3            Governmental Authorization. No approval, consent, exemption,
authorization, or other action by, or notice to, or filing with, any
Governmental Authority is necessary or required in connection with the
execution, delivery or performance by, or enforcement against, any Loan Party or
any of its Subsidiaries of this Agreement or any other Loan Document except for
(x) recordings and filings in connection with the Liens granted to Lender under
the Security Documents, or (y) those obtained or made on or prior to the Closing
Date.
 
5.4               Binding Effect. This Agreement and each other Loan Document to
which any Loan Party or any of its Subsidiaries is a party constitute the legal,
valid and binding obligations of each such Person which is a party thereto,
enforceable against such Person in accordance with their respective terms,
except as such enforceability may be limited by (a) applicable bankruptcy,
insolvency, reorganization, moratorium, fraudulent conveyance or other similar
laws affecting the enforcement of creditors’ rights generally and (b) general
principals of equity (regardless of whether such enforceability is considered in
a proceeding in equity or law).
 
5.5               Litigation. There are no actions, suits, proceedings, claims
or disputes pending, or to the knowledge of Borrower, threatened or
contemplated, at law, in equity, in arbitration or before any Governmental
Authority, against any Loan Party, any Subsidiary of any Loan Party or any of
their respective properties which would reasonably be expected to cause a
Material Adverse Effect.
 
- 25 -

--------------------------------------------------------------------------------



5.6             No Default. No Loan Party nor any Subsidiary of any Loan Party
is in default under or with respect to any Contractual Obligation in any respect
which, individually or together with all such defaults, would reasonably be
expected to have a Material Adverse Effect.
 
5.7               ERISA Compliance. Schedule 5.7 sets forth, as of the Closing
Date, a complete and correct list of, and that separately identifies, (a) all
Title IV Plans and (b) all Multiemployer Plans. Each Benefit Plan, and each
trust thereunder, intended to qualify for tax exempt status under Section 401 or
501 of the Code or other Requirements of Law so qualifies. Except for those that
would not reasonably be expected to result in liabilities of the Loan Parties in
excess of $250,000 in the aggregate, (i) each Benefit Plan is in compliance with
applicable provisions of ERISA, the Code and other Requirements of Law,
(ii) there are no existing or pending (or to the knowledge of Borrower,
threatened) claims (other than routine claims for benefits in the normal
course), sanctions, actions, lawsuits or other proceedings or investigation
involving any Benefit Plan to which any Loan Party incurs or otherwise has or
could have an obligation or liability greater than $250,000 and (iii) no ERISA
Event is reasonably expected to occur. On the Closing Date, no ERISA Event has
occurred in connection with which obligations and liabilities (contingent or
otherwise) remain outstanding.
 
5.8               Taxes. Each Loan Party and its Subsidiaries has timely filed
or caused to be filed, all tax returns and reports required to have been filed
and has paid or caused to be paid all Taxes required to have been paid by it,
except Taxes that are being contested in good faith by appropriate proceedings
and for which such Loan Party or such Subsidiary, as applicable, has set aside
on its books adequate reserves. No liens have been filed and no claims are being
asserted with respect to any such Taxes.
 
5.9              Financial Condition. The financial statements of Borrower as of
September 30, 2019 present fairly in all material respects the consolidated
financial condition of Borrower as of the dates thereof and results of
operations for the periods covered thereby. Since September 30, 2019, there has
been no Material Adverse Effect, except as has been disclosed by Borrower in its
filings with the SEC.
 
5.10            Environmental Matters. Except for any matters that, individually
or in the aggregate, could not reasonably be expected to have a Material Adverse
Effect, no Loan Party nor any of its Subsidiaries (a) has any liability arising
in connection with Environmental Laws or has received written notice of any
(i) claim with respect to any liability related to Environmental Laws or
(ii) state, local or federal environmental investigation with respect to any
real estate owned, leased or otherwise occupied by any Loan Party or any of its
Subsidiaries, or (b) has failed to comply with any Environmental Law applicable
to such Person or to obtain, maintain or comply with any permit, license or
other approval required under any Environmental Law applicable to such Person.
 
5.11          Solvency. Both immediately before and after giving effect to
(a) the Loans made on or prior to the date this representation and warranty is
made or remade, (b) the disbursement of the proceeds of such Loans to or as
directed by Borrower, (c) the consummation of the transactions contemplated
hereunder, and (d) the payment and accrual of all transaction costs in
connection with the foregoing, the Loan Parties taken as a whole are Solvent.
 
5.12            Labor Relations. There are no strikes, work stoppages, slowdowns
or lockouts existing, pending (or, to the knowledge of Borrower, threatened)
against or involving any Loan Party or any Subsidiary of any Loan Party.
 
5.13            Subsidiaries; Outstanding Capital Stock. Except as set forth in
Schedule 5.13, as of the Closing Date, no Loan Party and no Subsidiary of any
Loan Party has any Subsidiaries. All issued and outstanding Capital Stock of
each Loan Party and its Subsidiaries is duly authorized and validly issued,
fully paid, non-assessable. All of the issued and outstanding Capital Stock of
each Subsidiary of the Borrower or any other Loan Party is owned by each of the
Persons and in the amounts set forth in Schedule 5.13 and is free and clear of
all Liens except for Permitted Liens. Except as set forth in Schedule 5.13, with
respect to the Borrower’s Subsidiaries, there are no preemptive or other
outstanding rights to purchase, options, warrants or similar rights or
agreements pursuant to which any of the Borrower’s Subsidiaries may be required
to issue, sell, repurchase or redeem any of its Capital Stock.


- 26 -

--------------------------------------------------------------------------------



5.14            Jurisdiction of Organization; Chief Executive Office; Etc.
Schedule 5.14 lists each Loan Party’s exact legal name, jurisdiction of
organization, federal tax identification number, organizational identification
number, if any, the location of such Loan Party’s chief executive office or sole
place of business, and all jurisdictions of organization and legal names of such
Loan Party for the five years preceding the Closing Date.
 
5.15            Locations of Collateral and Books and Records. Schedule 5.15
lists each location where any Loan Party keeps the Collateral (other than
Inventory or Equipment in transit) and books and records concerning the
Collateral or conducts any of its business as of the Closing Date.
 
5.16            Deposit Accounts and Other Accounts. Schedule 5.16 lists the
financial institutions at which the Loan Parties maintain deposit accounts and
securities accounts as of the Closing Date.
 
5.17            Full Disclosure. None of the representations or warranties made
by any Loan Party or its Subsidiaries in the Loan Documents as of the date such
representations and warranties are made or deemed made, and none of the
statements contained in each exhibit, report, statement or certificate furnished
by or on behalf of any Loan Party or its Subsidiaries in connection with the
Loan Documents (including the offering and disclosure materials, if any,
delivered by or on behalf of any Loan Party to Lender prior to the Closing
Date), contains any untrue statement of a material fact or omits any material
fact required to be stated therein or necessary to make the statements made
therein, in light of the circumstances under which they are made, not materially
misleading as of the time when made or delivered.
 
5.18            Patriot Act; Anti-Terrorism Laws. (a) Each Loan Party and its
Subsidiaries and to the knowledge of the Borrower, its Affiliates are in
compliance with (i) the Trading with the Enemy Act, and each of the foreign
assets control regulations of the United States Treasury Department (31 CFR,
Subtitle B Chapter V, as amended) and any other enabling legislation or
executive order relating thereto, (ii) the Patriot Act and (iii) other federal
or state laws relating to “know your customer” and anti-money laundering rules
and regulations. No part of the proceeds of any Loan will be used directly or
indirectly for any payments to any government official or employee, political
party, official of a political party, candidate for political office, or anyone
else acting in an official capacity, in order to obtain, retain or direct
business or obtain any improper advantage, in violation of the United States
Foreign Corrupt Practices Act of 1977, and (b) each Loan Party and its
Subsidiaries is and will remain in compliance in all material respects with all
U.S. economic sanctions laws, executive orders and implementing regulations as
promulgated by the U.S. Treasury Department’s Office of Foreign Assets Control
(“OFAC”), and all applicable anti-money laundering and counter-terrorism
financing provisions of the Bank Secrecy Act and all regulations issued pursuant
to it. No Loan Party and no Subsidiary or Affiliate of a Loan Party (i) is a
Person designated by the U.S. government on the list of the Specially Designated
Nationals and Blocked Persons (the “SDN List”) with which a U.S. Person cannot
deal with or otherwise engage in business transactions, (ii) is a Person who is
otherwise the target of U.S. economic sanctions laws such that a U.S. Person
cannot deal or otherwise engage in business transactions with such Person or
(iii) is controlled by (including without limitation by virtue of such person
being a director or owning voting shares or interests), or acts, directly or
indirectly, for or on behalf of, any person or entity on the SDN List or a
foreign government that is the target of U.S. economic sanctions prohibitions
such that the entry into, or performance under, this Agreement or any other Loan
Document would be prohibited under U.S. law.


- 27 -

--------------------------------------------------------------------------------

5.19            Properties. As of the date of this Agreement.
 
(a)            Schedule 5.19 sets forth the address of each parcel of real
property that is owned or leased by each Loan Party. Each of such leases and
subleases is valid and enforceable in accordance with its terms and is in full
force and effect, and no default by any Loan Party or any other party to any
such lease or sublease exists. Each of the Loan Parties and its Subsidiaries has
good and indefeasible title to, or valid leasehold interests in, all of its real
and personal property, free of all Liens other than Permitted Liens.
 
(b)            Each Loan Party owns, or is licensed to use, all Intellectual
Property reasonably necessary to its business as currently conducted, and to the
knowledge of Borrower, the use thereof by each Loan Party does not infringe in
any material respect upon the rights of any other Person.
 
ARTICLE 6


AFFIRMATIVE COVENANTS
 
Until all commitments to lend hereunder are terminated, and all Obligations
(other than contingent indemnification Obligations to the extent no claim giving
rise thereto has been asserted) have been paid in full, each Loan Party
covenants and agrees as follows:
 
6.1            Financial Statements. Each Loan Party shall maintain, and shall
cause each of its Subsidiaries to maintain, a system of accounting established
and administered in accordance with sound business practices to permit the
preparation of financial statements in conformity with GAAP (provided that
interim financial statements shall not be required to have footnote disclosures
and are subject to normal year-end adjustments). Borrower shall deliver to
Lender:
 
(a)            Annual Financial Statements. As soon as available, but not later
than 90 days after the end of each fiscal year, a copy of the audited
consolidated balance sheet of the Borrower as of the end of such year and the
related consolidated statement of income or operations, shareholders’ equity and
cash flows, for such fiscal year, setting forth in each case in comparative form
the figures for the previous fiscal year, and accompanied by (i) the report of
any “Big 4” accounting firm, or any other independent public accounting firm
reasonably acceptable to Lender which report shall (A) contain an unqualified
opinion, stating that such consolidated financial statements present fairly in
all material respects the financial position for the periods indicated in
conformity with GAAP applied on a basis consistent with prior years and (B) not
include any explanatory paragraph expressing substantial doubt as to going
concern status and (ii) a report containing management’s discussion and analysis
of such financial statements for the fiscal year then ended, including the notes
thereto.
 
(b)            Quarterly Financial Statements. As soon as available, but not
later than 45 days after the end of each fiscal quarter, a copy of the unaudited
consolidated balance sheet of the Borrower as of the end of such fiscal quarter,
and the related consolidated statement of income, shareholders’ equity and cash
flows, for such fiscal quarter and for the portion of the fiscal year then
ended, together with a report containing management’s discussion and analysis of
such financial statements for the fiscal quarter then ended and that portion of
the fiscal year then ended, including the notes thereto, all certified by a
Responsible Officer of Borrower as being complete and correct and fairly
presenting, in all material respects, in accordance with GAAP, the financial
position and the results of operations of Borrower, subject to normal year-end
adjustments and absence of footnote disclosures.
 
Documents required to be delivered pursuant to Section 6.1(a) and Section 6.2(b)
above (to the extent any such documents are included in materials otherwise
filed with the SEC) and Section 6.3(i) below may be delivered electronically to
Lender, and if so delivered, shall be deemed to have been delivered to Lender on
the date on which Borrower files such documents with the SEC.
 
- 28 -

--------------------------------------------------------------------------------

6.2            Appraisals; Certificates; Other Information. The Loan Parties
shall furnish to Lender:
 
(a)            concurrently with each delivery of financial statements pursuant
to Section 6.1(a) and Section 6.1(b), (i) a report setting forth in comparative
form the corresponding figures for the corresponding periods of the previous
fiscal year, a fully and properly completed Compliance Certificate which, when
delivered following the end of any fiscal quarter, shall include calculation of
all financial covenants, certified on behalf of Borrower by a Responsible
Officer of Borrower;
 
(b)            as soon as available and in any event within 15 days after the
end of each calendar month, and at such other times as Lender may require, in
each case in form and substance reasonably satisfactory to Lender and
accompanied by such supporting detail and documentation as Lender may reasonably
require:
(i)
a Borrowing Base Certificate, certified on behalf of Borrower by a Responsible
Officer of Borrower, setting forth the Borrowing Base as at the end of such
period;



(ii)
a listing of Borrower’s marketable securities with market value and rating as at
the end of such period;



(c)            upon Lender’s request during the continuance of an Event of
Default, the Loan Parties shall permit and enable Lender to obtain appraisals in
form and substance and from appraisers reasonably satisfactory to Lender; and
 
(d)            promptly, such additional business, financial, corporate affairs,
perfection certificates and other information as Lender may from time to time
reasonably request; and
 
(e)            copies of (i) all proposed amendments or modifications to any
Subordinated Debt Document, (ii) all material notices (including, without
limitation, notices in respect of defaults) and reports delivered by any Loan
Party or any other Person in connection with any Subordinated Debt Document.
 
6.3            Notices. Borrower shall notify promptly Lender of each of the
following (and, except as otherwise set forth below, in no event later than
three (3) Business Days after a Responsible Officer becoming aware thereof):
 
(a)            the occurrence or existence of any Default or Event of Default;
 
(b)            any Material Adverse Effect since the Closing Date;
 
(c)            any dispute, litigation, investigation, proceeding or suspension
which may exist at any time between any Loan Party or any Subsidiary of any Loan
Party and any Governmental Authority which would reasonably be expected to
result, either individually or in the aggregate, in liabilities of the Loan
Parties in excess of $250,000;
 
(d)            promptly, and in any event within 10 days after (i) any officer
of any ERISA Affiliate knows or has reason to know that a request for a minimum
funding waiver under Section 412 of the Code has been filed with respect to any
Title IV Plan or Multiemployer Plan, a notice describing such waiver request and
any action that any ERISA Affiliate proposes to take with respect thereto,
together with a copy of any notice filed with the PBGC or the IRS pertaining
thereto, and (ii) any officer of any ERISA Affiliate knows or has reason to know
that an ERISA Event will or has occurred, a notice describing such ERISA Event,
and any action that any ERISA Affiliate proposes to take with respect thereto,
together with a copy of any notices received from or filed with the PBGC, IRS,
Multiemployer Plan or other Benefit Plan pertaining thereto;
 
- 29 -

--------------------------------------------------------------------------------

(e)            any labor controversy resulting in or threatening to result in
any strike, work stoppage, boycott, shutdown or other labor disruption against
or involving any Loan Party or any Subsidiary of any Loan Party if the same
would reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect;
 
(f)            the occurrence of any default or event of default under any
Subordinated Debt Document;
 
(g)            copies of each notice or other correspondence received from the
SEC (or comparable agency in any applicable non-U.S. jurisdiction) concerning
any investigation or possible investigation or other inquiry by such agency
regarding financial or other operational results of any Loan Party or any
Subsidiary thereof (other than routine comment letters from the staff of the SEC
relating to Borrower’s filings with the SEC) if, and only to the extent that
such Loan Party or Subsidiary may provide such information in accordance with
any applicable Requirements of Law;
 
(h)            copies of each annual report, proxy or financial statement or
other material report that Borrower sends to the holders of any class of
Borrower’s debt securities having an aggregate principal amount in excess of
$250,000 or public equity securities, with such documents deemed to be
electronically delivered on the date on which Borrower files such documents with
the SEC.
 
Each notice required to be delivered pursuant to this Section 6.3 (other than
Section 6.3(i)) shall be accompanied by a statement by a Responsible Officer of
Borrower setting forth details of the occurrence referred to therein, and
stating what action a Loan Party or other Person proposes to take with respect
thereto and at what time.
 
6.4            Preservation of Corporate Existence, etc. Each Loan Party shall,
and shall cause each of its Subsidiaries to (a) preserve and maintain in full
force and effect its organizational existence and good standing under the laws
of its jurisdiction of incorporation, organization or formation, as applicable,
except, with respect to Borrower’s Subsidiaries, in connection with transactions
permitted by Section 7.5; and (b) preserve and maintain in full force and effect
all rights, privileges, qualifications, permits, licenses and franchises
necessary in the normal conduct of its business except in connection with
transactions permitted by Section 7.5 and sales of assets permitted by Section
7.10 and except as would not reasonably be expected to have, either individually
or in the aggregate, a Material Adverse Effect.
 
6.5            Maintenance of Property. Each Loan Party shall maintain, and
shall cause each of its Subsidiaries to maintain, and preserve all its property
which is used or useful in its business in good working order and condition,
ordinary wear and tear excepted, and shall make all necessary repairs thereto
and renewals and replacements thereof.
 
6.6            Insurance. Each Loan Party will, and will cause its Subsidiaries
to, maintain or cause to be maintained, with financially sound and reputable
insurers, insurance with respect to liabilities, losses or damage in respect of
the assets, properties and businesses of the Loan Parties and such Subsidiaries
as may customarily be carried or maintained under similar circumstances by
Persons of established reputation engaged in similar businesses. Each such
policy of insurance shall (a) name Lender as an additional insured thereunder as
its interests may appear, (b) include waiver of subrogation, and (c) in the case
of each casualty insurance policy, contain a lenders loss payable clause or
endorsement, satisfactory in form and substance to Lender, that names Lender as
lenders loss payee thereunder and provides for at least 30 days’ prior written
notice to Lender of any material modification or cancellation of such policy.


- 30 -

--------------------------------------------------------------------------------

6.7            Payment of Obligations. Each Loan Party shall, and shall cause
each of its Subsidiaries to, pay, discharge and perform as the same shall become
due and payable or required to be performed, all their respective obligations,
liabilities and Indebtedness. Without limiting the foregoing, each Loan Party
shall file all tax returns and reports which are required by law to be filed by
it and pay before they become delinquent all taxes, assessments and governmental
charges and levies imposed upon it or its property and all claims or demands of
any kind (including, without limitation, those of suppliers, mechanics,
carriers, warehouses, landlords and other like Persons) which, if unpaid, might
result in the creation of a Lien upon its property; provided that the foregoing
items need not be paid if they are being contested in good faith by appropriate
proceedings, and as long as such Loan Party’s title to its property is not
materially adversely affected, its use of such property in the ordinary course
of its business is not materially interfered with and adequate reserves with
respect thereto have been set aside on such Loan Party’s books in accordance
with GAAP.
 
6.8            Compliance with Laws. Each Loan Party shall, and shall cause each
of its Subsidiaries to, comply with all Requirements of Law, including, without
limitation, all Environmental Laws, of any Governmental Authority having
jurisdiction over it or its business, except where the failure to comply would
not reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect.
 
6.9            Inspection of Property and Books and Records. Each Loan Party
shall maintain and shall cause each of its Subsidiaries to maintain proper books
of record and account, in which full, true and correct entries in conformity
with GAAP consistently applied shall be made of all financial transactions and
matters involving the assets and business of such Person. Each Loan Party shall,
and shall cause each of its Subsidiaries to, with respect to each owned, leased,
or controlled property, during normal business hours and upon reasonable advance
notice (unless an Event of Default shall have occurred and be continuing, in
which event no notice shall be required and Lender shall have access at any and
all times during the continuance thereof): (a) provide access to such property
to Lender and any of its Related Parties, as frequently as Lender determines to
be appropriate; and (b) permit Lender and any of its Related Parties to conduct
inspect and make extracts and copies (or take originals if reasonably necessary)
from all of such Loan Party’s books and records, in each instance, at the Loan
Parties’ expense. Notwithstanding the immediately preceding sentence, so long as
no Default or Event of Default has occurred and is continuing, such visits,
examinations, audits and inspections shall be limited to one per calendar year
by Lender at the sole cost and expense of the Loan Parties; provided, however,
that (y) any such visits, examinations, audits and inspections which are made
while any Default or Event of Default has occurred is continuing shall not be
subject to the foregoing limitation and shall be at the sole cost and expense of
the Loan Parties and (z) any such visits, inspections or examinations which are
made at the cost and expense of Lender, regardless of whether a Default or Event
of Default has occurred and is continuing, shall not be limited to one time per
calendar year.
 
6.10            Use of Proceeds. Borrower shall use the proceeds of the Loans
solely as follows: (a) to pay transaction costs and expenses related to the
transactions contemplated by this Agreement, and (b) for working capital,
Capital Expenditures and other general corporate purposes not in contravention
of any Requirement of Law and not in violation of this Agreement. No portion of
the proceeds of any Loans shall be used in any manner that causes or might cause
such Loans or the application of such proceeds to violate Regulation T,
Regulation U or Regulation X of the Board of Governors of the Federal Reserve
System or any other regulation thereof or to violate the Exchange Act.
 
6.11            Operating Account. At all times after the Closing Date, Borrower
shall maintain the Operating Account with Lender.
 
6.12            Claims Against Collateral. Each Loan Party shall maintain the
Collateral free and clear of all Liens, except to the extent, if any, of the
Permitted Liens. Each Loan Party will defend or cause to be defended the
Collateral against all of the claims and demands of all Persons whomsoever
(except to the extent, if any, of the Permitted Liens).


- 31 -

--------------------------------------------------------------------------------

6.13            OFAC; Patriot Act. Notwithstanding anything contained herein to
the contrary, no Loan Party shall, and no Loan Party shall permit any of its
Subsidiaries to, fail to comply with the laws, regulations and executive orders
referred to in Section 5.18.
 
6.14            Further Assurances; Guaranty and Collateral.
 
(a)            Promptly upon request by Lender, the Loan Parties shall take such
additional actions and execute such documents as Lender may reasonably require
from time to time in order (i) to carry out more effectively the purposes of
this Agreement or any other Loan Document, (ii) to subject to the Liens created
by any of the Security Documents any of the properties, rights or interests
covered by any of the Security Documents, (iii) to perfect and maintain the
validity, effectiveness and priority of any of the Security Documents and the
Liens intended to be created thereby, and (iv) to better assure, convey, grant,
collaterally assign, transfer, preserve, protect and confirm to Lender the
rights granted or now or hereafter intended to be granted to Lender under any
Loan Document.
 
(b)            The Loan Parties shall cause each of their Material Domestic
Subsidiaries to guaranty the Obligations and to grant to Lender a security
interest in, subject to the limitations set forth herein and in the other
Security Documents, all of such Subsidiary’s property to secure such guaranty,
in each case pursuant to, among such other agreements, documents or instruments
as Lender may request, a joinder agreement, in form and substance reasonably
acceptable to Lender, pursuant to which such Subsidiary shall join this
Agreement as a “Loan Party” and a “Subsidiary Guarantor”.
 
6.15            Post-Closing Obligations. On or before November 13, 2020 (or
such later date as agreed to by Lender in writing), Borrower shall use
commercially reasonable efforts to deliver a Landlord’s Disclaimer and Consent
for the property located at 9700 West 76th Street, Eden Prairie, Minnesota
55344, duly executed by Borrower and FR National Life, LLC, in form and
substance reasonably satisfactory to Lender.
 
ARTICLE 7


NEGATIVE COVENANTS
 
Until all commitments to lend hereunder are terminated, and all Obligations
(other than contingent indemnification Obligations to the extent no claim giving
rise thereto has been asserted) have been paid in full, each Loan Party
covenants and agrees as follows.
 
7.1            Indebtedness. No Loan Party shall, and no Loan Party shall suffer
or permit any of its Subsidiaries to, create, incur, assume, permit to exist, or
otherwise become or remain directly or indirectly liable with respect to, any
Indebtedness, except:
 
(a)            the Obligations; and
 
(b)            purchase money obligations, Capital Lease Obligations and other
Indebtedness incurred in connection with acquiring rights to use or possess
equipment, real estate or other capital or fixed assets not exceeding at the
time of the incurrence thereof, the value of the property so acquired;
 
(c)            Indebtedness outstanding as of the Closing Date and set forth on
Schedule 7.1;
 
- 32 -

--------------------------------------------------------------------------------

(d)            Indebtedness of any Loan Party to any other Loan Party;
 
(e)            Indebtedness arising with respect to earnout payments, customary
indemnification provisions or customary working capital adjustments (or other
similar purchase price adjustments) in connection with Permitted Acquisitions or
dispositions otherwise permitted hereunder;
 
(f)            Indebtedness arising any Swap Agreements; and
 
(g)            unless otherwise approved by Lender in writing in its sole and
absolute discretion, other unsecured Indebtedness not exceeding $5,000,000 in
the aggregate at any time outstanding.
 
7.2            Liens. No Loan Party shall, and no Loan Party shall suffer or
permit any of its Subsidiaries to, directly or indirectly, make, create, incur,
assume or suffer to exist any Lien upon or with respect to any part of its
property, whether now owned or hereafter acquired, other than the following
(“Permitted Liens”):
 
(a)            any Lien created under any Security Document;
 
(b)            Liens described in Schedule 7.2 securing Indebtedness outstanding
on the Closing Date and permitted by Section 7.1(c), including replacement Liens
on the property currently subject to such Liens securing Indebtedness permitted
by Section 7.1(c);
 
(c)            Liens on equipment acquired and financed with Indebtedness
described in Section 7.1(b), so long as such Liens do not apply to property
other than the Equipment so acquired and any proceeds thereof;
 
(d)            Liens for taxes, fees, assessments or other governmental charges
which are not past due or remain payable without penalty or that are being
contested in good faith and by appropriate proceedings diligently prosecuted and
for which adequate reserves in accordance with GAAP are being maintained;
 
(e)            carriers’, warehousemen’s, mechanics’, landlords’, processors’
materialmen’s, repairmen’s or other similar Liens arising in the ordinary course
of business securing indebtedness that is not past due or that remains payable
without penalty or that is being contested in good faith and by appropriate
proceedings diligently prosecuted, which proceedings have the effect of
preventing the forfeiture or sale of the property subject to such Liens and for
which adequate reserves in accordance with GAAP are being maintained;
 
(f)            Liens (other than any Lien imposed by ERISA) consisting of
pledges or deposits required in the ordinary course of business in connection
with workers’ compensation, unemployment insurance and other social security
legislation or to secure the performance of tenders, statutory obligations,
surety, stay, customs and appeals bonds, bids, leases, governmental contract,
trade contracts, performance and return of money bonds and other similar
obligations (exclusive of obligations for the payment of borrowed money) or to
secure liability to insurance carriers;
 
(g)            easements, rights‑of‑way, zoning and other restrictions, minor
defects or other irregularities in title, and other similar encumbrances
incurred in the ordinary course of business which, either individually or in the
aggregate, are not substantial in amount, and which do not in any case
materially detract from the value of the property subject thereto or interfere
in any material respect with the ordinary conduct of the businesses of any Loan
Party or any Subsidiary of any Loan Party;
 
(h)            any interest or title of a lessor or a sublessor under an
operating lease or any licensing agreement entered into in the ordinary course
of business;


- 33 -

--------------------------------------------------------------------------------

(i)            Liens arising from precautionary Uniform Commercial Code
financing statements regarding operating leases not constituting Indebtedness;
 
(j)            Attachments, appeal bonds, judgments and similar Liens which do
not constitute an Event of Default; and
 
(k)            Liens in favor of depositary or collecting banks or securities
intermediaries arising by operation of law.
 
7.3            Financial Covenants.
 
(a)            Minimum Liquidity. Commencing with the fiscal quarter ending
September 30, 2020 and each fiscal quarter thereafter, Borrower shall not permit
Unencumbered Liquid Assets to have an aggregate fair market value of less than
the following, in each case determined as of the last day of each fiscal
quarter:
 
Period
Minimum Liquidity
 
Beginning with the fiscal quarter ending on September 30, 2020 and continuing
through the fiscal quarter ending on September 30, 2021
$20,000,000
Beginning with the fiscal quarter ending on December 31, 2021 and continuing
through the fiscal quarter ending on September 30, 2023
$15,000,000



(b)            Minimum Current Ratio. Commencing with the fiscal quarter ending
September 30, 2020 and each fiscal quarter thereafter, Borrower shall not permit
the Current Ratio, determined as of the last day of each fiscal quarter, to be
less than 2.50 to 1.00.
 
(c)            Minimum Adjusted EBITDA. Commencing with the fiscal quarter
ending September 30, 2020 and each fiscal quarter thereafter, Borrower shall not
permit Adjusted EBITDA, determined as of the last day of each fiscal quarter for
the four-quarter period then ending, to be less than $4,000,000 at any time;
provided, however, that failure to achieve the minimum Adjusted EBITDA covenant
pursuant to the preceding sentence for a measurement period shall not breach
this Section 7.3(c), so long as Borrower achieves the minimum Adjusted EBITDA
covenant for the fiscal quarter ending immediately thereafter.
 
(d)            Minimum Tangible Net Worth. Commencing with the fiscal quarter
ending September 30, 2020 and each fiscal quarter thereafter, Borrower shall not
permit Tangible Net Worth, determined as of the last day of each fiscal quarter,
to be less than $20,000,000.
 
7.4            Compliance with ERISA. No ERISA Affiliate shall cause or suffer
to exist (a) any event that could result in the imposition of a Lien on any
asset of a Loan Party or a Subsidiary of a Loan Party with respect to any Title
IV Plan or Multiemployer Plan or (b) any other ERISA Event, that would, in the
aggregate, in either case, have a Material Adverse Effect.
 
7.5            Consolidations and Mergers. No Loan Party shall, and no Loan
Party shall suffer or permit any of its Subsidiaries to, merge, consolidate with
or into, or convey, transfer, lease or otherwise dispose of (whether in one
transaction or in a series of transactions) all or substantially all of its
assets (whether now owned or hereafter acquired) to or in favor of any Person,
except upon not less than five Business Days prior written notice to Lender, (a)
any Subsidiary of Borrower may merge, consolidate or otherwise combine with or
into, convey, transfer, lease or otherwise dispose of all or substantially all
of its assets or stock (whether in one transaction or in a series of
transactions), or dissolve or liquidate into, a Loan Party, provided that
Borrower or such Loan Party shall be the continuing or surviving entity in any
merger or combination and all actions required to maintain perfected Liens on
the Collateral in favor of Lender shall have been completed; (b) any Foreign
Subsidiary may merge or consolidate with or into another Foreign Subsidiary and
may dissolve, liquidate or dispose of all or substantially all of its assets;
and (c) any Loan Party or any of its Subsidiaries may consummate a Permitted
Acquisition.
 
- 34 -

--------------------------------------------------------------------------------

7.6            Acquisitions and Investments. No Loan Party shall, and no Loan
Party shall suffer or permit any of its Subsidiaries to, (i) purchase or acquire
any Capital Stock, or any obligations or other securities of, or any interest
in, any Person, including the establishment or creation of a Subsidiary, or
(ii) make any acquisition of a material portion of the assets of another Person,
or of any business or division of any Person, including without limitation, by
way of merger, consolidation or other combination or (iii) make or purchase any
advance, loan, extension of credit or capital contribution to or any other
investment in any Person including Borrower, any Affiliate of Borrower or any
Subsidiary of Borrower (the items described in clauses (i), (ii) and (iii) are
referred to as “Investments”), except for:
 
(a)            Investments in cash, Cash Equivalents and in any securities held
in the Pledged Securities Collateral which meets the requirements set forth in
this Agreement;
 
(b)            Investments by any Loan Party in any other Loan Party or in any
other Subsidiary (including any Foreign Subsidiary); provided, that: (i) the
Loan Parties shall accurately record all intercompany transactions on their
respective books and records; (ii) at the time any such intercompany Investment
is made by any Loan Party and after giving effect thereto, no Default or Event
of Default has occurred and is continuing or would result therefrom;
 
(c)            Investments acquired in connection with the settlement of
delinquent Accounts in the ordinary course of business or in connection with the
bankruptcy or reorganization of suppliers or customers;
 
(d)            Investments existing on the Closing Date either (i) set forth in
Schedule 7.6 or (ii) which have been fully reserved in accordance with GAAP;
 
(e)            loans or advances to employees permitted under Section 7.9;
 
(f)            Investments permitted by Section 7.7, including any stock
repurchases, dividends, distributions and redemptions;
 
(g)            any Permitted Acquisitions;
 
(h)            deposits for taxes and insurance and similar items required under
any lease obligations;
 
(i)            extensions of credit of accounts receivable arising from the sale
of goods and services in the ordinary course of business and Investments
(including debt obligations) received in connection with the bankruptcy or
reorganization of customers or suppliers and in settlement of delinquent
obligations of, and other disputes with, customers or suppliers arising in the
ordinary course of business;
 
(j)            any Investments, in addition to the Investments listed above, in
an aggregate amount outstanding at any time not to exceed $10,000,000.
 
7.7            Restricted Payments. No Loan Party shall, and no Loan Party shall
suffer or permit any of its Subsidiaries to, (i) declare or make any dividend
payment or other distribution of assets, properties, cash, rights, obligations
or securities on account of any Capital Stock, (ii) purchase, redeem or
otherwise acquire for value any Capital Stock now or hereafter outstanding,
except for repurchases of Capital Stock of former employees of any Loan Party in
an aggregate amount not to exceed $50,000 per calendar year, (iii) make any
payment or prepayment of principal of, premium, if any, interest, fees,
redemption, exchange, purchase, retirement, defeasance, sinking fund or similar
payment with respect to, Subordinated Indebtedness, (iv) make any loans to the
holders of Capital Stock of any Loan Party or to Borrower or any Affiliates,
lineal descendants or spouses of such holders, or trusts established for the
benefit of any such Persons or (v) pay any management, consulting, advisory,
acquisition or similar fees to any Affiliate thereof (the items described in
clauses (i), (ii), (iii), (iv) and (v) above are referred to as “Restricted
Payments”), except that:
 
- 35 -

--------------------------------------------------------------------------------

(a)            wholly-owned Subsidiaries of any Loan Party may declare and pay
dividends to the such Loan Party;
 
(b)            provided that, after giving effect to each such distribution, no
Event of Default has then occurred and is continuing or would result therefrom
and the Loan Parties shall be in compliance with the financial covenants
contained in Section 7.3, each Loan Party may make cash distributions to
Borrower and Borrower may in turn make cash dividends and distributions to the
holders of its Capital Stock and may redeem, retire or repurchase or otherwise
acquire any shares of any of Borrower’s Capital Stock;
 
(c)            Borrower may declare and make dividend payments or distributions
payable solely in its Capital Stock;
 
(d)            Borrower may repurchase or redeem its Capital Stock in connection
with the exercise of stock options or restricted stock awards if such Capital
Stock represent all or a portion of the exercise price thereof and may
withholding a portion of such Capital Stock issued to directors, officers or
employees of the Company under any stock option plan or other benefit plan or
agreement for directors, officers and employees of the Company and its
Subsidiaries to cover withholding tax obligations of such Persons in respect of
such issuances;
 
(e)            Borrower may make regularly scheduled payments of interest and
principal with respect to Subordinated Indebtedness to the extent permitted
under any subordination agreement to which Lender is a party.
 
7.8            Capital Structure. Except as expressly permitted under Section
7.5, no Loan Party shall amend any of its Organization Documents in any material
respect that would be adverse to Lender.
 
7.9            Affiliate Transactions. No Loan Party shall, and no Loan Party
shall suffer or permit any of its Subsidiaries to, enter into any transaction
with any Affiliate of Borrower or of any such Subsidiary, except:
 
(a)            as expressly permitted by this Agreement;
 
(b)            in the ordinary course of business and pursuant to the reasonable
requirements of the business of such Loan Party or such Subsidiary upon fair and
reasonable terms no less favorable to such Loan Party or such Subsidiary than
would be obtained in a comparable arm’s length transaction with a Person not an
Affiliate of Borrower or such Subsidiary, including without limitation, any
compensation paid to executive officers or directors of any Loan Party; and
 
(c)            loans or advances to employees of Loan Parties for travel,
entertainment and relocation expenses and other ordinary business purposes in
the ordinary course of business not to exceed $250,000 in the aggregate
outstanding at any time.
 
- 36 -

--------------------------------------------------------------------------------

7.10            Sale of Assets. No Loan Party shall, and no Loan Party shall
suffer or permit any of its Subsidiaries to, directly or indirectly, sell,
assign, lease, convey, transfer or otherwise dispose of (whether in one or a
series of transactions) any property (including the Capital Stock of any
Subsidiary of any Loan Party (but explicitly excluding any Capital Stock of
Borrower which shall be permitted without limitation so long as there is no
Change of Control), whether in a public or a private offering or otherwise, and
accounts and notes receivable, with or without recourse) or enter into any
agreement to do any of the foregoing, except:
 
(a)            dispositions to any Person other than an Affiliate of a Loan
Party of Inventory, or worn out, obsolete or surplus Equipment in the ordinary
course of business;
 
(b)            dispositions of cash and Cash Equivalents;
 
(c)            exclusive or non-exclusive licenses and sublicenses granted by a
Loan Party and leases or subleases (by a Loan Party as lessor or sublessor) to
third parties in the ordinary course of business not interfering with the
business of the Loan Parties or any of their Subsidiaries;
 
(d)            the abandonment of Intellectual Property that, in the reasonable
business judgment of Borrower, is no longer economically practicable to maintain
or useful in the ordinary course of business of any Loan Party;
 
(e)            sales, forgiveness or discounting, on a non-recourse basis and in
the ordinary course of business, of past due accounts in connection with the
collection or compromise thereof or the settlement of delinquent accounts or in
connection with the bankruptcy or reorganization of suppliers or customers;
 
(f)            dispositions resulting from any casualty events;
 
(g)            dispositions resulting from any Permitted Licenses; and
 
(h)            sales, transfers and dispositions of assets so long as (i) before
and after giving effect thereto no Default or Event of Default shall have
occurred and be continuing and the Loan Parties are in pro forma compliance with
the financial covenants set forth in Section 7.3 hereof and (ii) the value of
all assets sold or otherwise disposed of in any fiscal year does not exceed
fifteen percent (15%) of the total assets of the Borrower and its Subsidiaries
on a consolidated basis in any fiscal year.
 
7.11            Change in Business. No Loan Party shall, and no Loan Party shall
permit any of its Subsidiaries to, engage in any line of business substantially
different from (i) those lines of business carried on by it on the Closing Date
and (ii) anticipated lines of business disclosed in writing by Borrower to
Lender prior to the Closing Date.
 
7.12            Changes in Accounting, Name or Jurisdiction of Organization;
Etc. No Loan Party shall, and no Loan Party shall suffer or permit any of its
Subsidiaries to, (a) make any significant change in accounting treatment or
reporting practices, except as required by GAAP, (b) change the fiscal year or
method for determining fiscal quarters of any Loan Party or of any consolidated
Subsidiary of any Loan Party, (c) change its legal name as it appears in
official filings in its jurisdiction of organization, or (d) change its
(i) jurisdiction of organization, (ii) chief executive office, (iii) principal
place of business, or (iv) other places of business, or open any new places of
business, in the case of clauses (c) or (d), without at least 30 days’ prior
written notice to Lender and the acknowledgement of Lender that all actions
required by Lender, including those to continue the perfection of its Liens, to
the extent applicable, have been completed.
 
- 37 -

--------------------------------------------------------------------------------

7.13            No Negative Pledges. No Loan Party shall, and no Loan Party
shall permit any of its Subsidiaries to, directly or indirectly, create or
otherwise cause or suffer to exist or become effective any consensual
restriction or encumbrance of any kind on the ability of any Subsidiary to pay
dividends or make any other distribution on any Subsidiary’s Capital Stock or
make other payments and distributions to Borrower, except as set forth in this
Agreement or the other Loan Documents. Borrower shall not, and shall not permit
any of its Subsidiaries to, directly or indirectly, enter into, assume or become
subject to any Contractual Obligation prohibiting or otherwise restricting the
existence of any Lien upon any of the Collateral in favor of Lender, whether now
owned or hereafter acquired.
 
7.14            Sale-Leasebacks. No Loan Party shall, and no Loan Party shall
permit any of its Subsidiaries to, engage in a sale leaseback, synthetic lease
or similar transaction involving any of its assets.
 
7.15            Compliance with Laws. The Loan Parties shall not violate any
Requirements of Law, including the Fair Labor Standards Act of 1938, except
where such violation would not reasonably be expected to have, either
individually or when combined with any other violation, a Material Adverse
Effect.
 
7.16            Related Agreements. No Loan Party shall amend or otherwise
modify, or waive any rights under any Subordinated Debt Document.
 
ARTICLE 8


DEFAULT AND REMEDIES
 
8.1            Events of Default. Any of the following shall constitute an
“Event of Default”:
 
(a)            Non-Payment. Any Loan Party or Guarantor fails (i) to pay within
five (5) days when and as required to be paid herein, any amount of principal
of, or interest on, any Loan, including after maturity of the Loans, or (ii) to
pay within five (5) Business Days after the same shall become due, any fee or
any other amount payable hereunder or pursuant to any other Loan Document.
 
(b)            Representation or Warranty. Any representation, warranty or
certification by or on behalf of any Guarantor, Loan Party any of its
Subsidiaries made or deemed made herein, in any other Loan Document, or which is
contained in any certificate, document or financial or other statement by any
such Person, or their respective Responsible Officers, furnished at any time in
connection with any Loan Document, shall prove to have been incorrect in any
material respect (without duplication of other materiality qualifiers contained
therein) on or as of the date made or deemed made.
 
(c)            Specific Defaults. Any Loan Party fails to perform or observe any
term, covenant or agreement contained in Section 6.1, Section 6.2, Section 6.3,
Section 6.4, Section 6.6, Section 6.9, Section 6.10, Section 6.15, or Article 7.
 
(d)            Other Defaults. Other than an Event of Default described herein,
any Loan Party, Guarantor or Subsidiary fails to perform or observe any other
term, covenant or agreement contained in this Agreement or any other Loan
Document, and such default shall continue unremedied for a period of 30 days
after the earlier to occur of (i) the date upon which a Responsible Officer
becomes aware of such default or (ii) the date upon which written notice thereof
is given to Borrower by Lender.
 
(e)            Cross Default. The occurrence of any default or event of default
(however denominated), in respect of any Indebtedness of any Loan Party or
Guarantor in an aggregate amount of more than $1,000,000, other than the
Obligations.
 
- 38 -

--------------------------------------------------------------------------------

(f)            Involuntary Proceedings. An involuntary proceeding shall be
commenced or an involuntary petition shall be filed seeking (i) liquidation,
reorganization or other relief in respect of Borrower, Guarantor or any
Subsidiary of any Loan Party or its debts, or of a substantial part of such
Person’s assets, under any Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect or (ii) the appointment
of a receiver, trustee, custodian, sequestrator, conservator or similar official
for any Loan Party or any Subsidiary of any Loan Party or Guarantor or for a
substantial part of such Person’s assets, and, in any such case, such proceeding
or petition shall continue undismissed for 60 days or an order or decree
approving or ordering any of the foregoing shall be entered.
 
(g)            Voluntary Proceedings. Any Loan Party, Guarantor or any
Subsidiary of any Loan Party shall (i) voluntarily commence any proceeding or
file any petition seeking liquidation, reorganization or other relief under any
Federal, state or foreign bankruptcy, insolvency, receivership or similar law
now or hereinafter in effect, (ii) consent to the institution of any, or fail to
contest in a timely and appropriate manner, any proceeding or petition described
in Section 8.1(f), (iii) apply for or consent to the appointment of a receiver,
trustee, custodian, sequestrator, conservator or similar official for such Loan
Party or Subsidiary of any Loan Party or any Guarantor or for a substantial part
of such Person’s assets, (iv) file an answer admitting the material allegations
of a petition filed against it in any such proceeding, (v) make a general
assignment for the benefit of creditors or (vi) take any action for the purpose
of effecting any of the foregoing.
 
(h)            Monetary Judgments. One or more judgments, non-interlocutory
orders, decrees or arbitration awards shall be entered against any one or more
of the Loan Parties or any of their respective Subsidiaries or any Guarantor
involving in the aggregate a liability of $1,000,000 and the same shall remain
unsatisfied, unvacated and unstayed pending appeal for a period of 60 days after
the entry thereof.
 
(i)            Loan Documents; Security Documents. (i) Any material provision of
any Loan Document shall for any reason cease to be valid and binding on or
enforceable against any Loan Party or any Loan Party shall so state in writing
or bring an action to limit its obligations or liabilities thereunder; (ii) any
Subsidiary Guarantor or other Guarantor denies its obligations under its
Guaranty, revokes, for any reason, its Guaranty, or attempts to limit or
terminate its obligations under its Guaranty; or (iii) any Security Document
shall for any reason (other than pursuant to the terms thereof) cease to create
a valid security interest in the Collateral purported to be covered thereby or
such security interest shall for any reason (other than the failure of Lender to
take any action within its control) cease to be a perfected and first priority
security interest subject only to Permitted Liens that are expressly allowed to
have priority over Lender’s Liens.
 
(j)            Indictment. Any Loan Party, or officer thereof, is charged by a
Governmental Authority, criminally indicted or convicted of a felony under any
law that would reasonably be expected to lead to forfeiture of any material
portion of Collateral.
 
(k)            Change of Control. A Change of Control shall occur.
 
(l)            Invalidity of Subordination Provisions. The subordination
provisions of any agreement or instrument governing any Subordinated
Indebtedness shall for any reason be revoked or invalidated, or otherwise cease
to be in full force and effect, or any Person shall contest in any manner the
validity or enforceability thereof or deny that it has any further liability or
obligation thereunder, or the Obligations, for any reason shall not have the
priority contemplated by this Agreement or such subordination provisions.
 
(m)            Subordinated Debt Defaults. The occurrence of any event of
default (however denominated) in respect of any Subordinated Indebtedness.
 
- 39 -

--------------------------------------------------------------------------------

8.2            Remedies. Upon the occurrence and during the continuance of any
Event of Default which is not cured within any applicable cure or grace period,
Lender may:
 
(a)            declare all or any portion of any commitment to lend hereunder to
be suspended or terminated, whereupon such commitment to lend shall forthwith be
suspended or terminated;
 
(b)            declare all or any portion of the Obligations to be immediately
due and payable; without presentment, demand, protest or other notice of any
kind, all of which are hereby expressly waived by each Loan Party;
 
(c)            take possession of the Collateral and maintain such possession on
any Loan Party’s premises at no cost to Lender, or remove the Collateral, or any
part thereof, to such other place(s) as Lender may desire; enter any premises on
which the Collateral, or any part or records thereof, may be situated and remove
the same therefrom, for which action no Loan Party will assert against Lender
any claim for trespass, breach of the peace or similar claim and no Loan Party
will hinder Lender’s efforts to effect such removal;
 
(d)            require any Loan Party, at its cost, to assemble the Collateral
and make it available at a place designated by Lender;
 
(e)            sell part or all of the Collateral at public or private sale(s),
for cash, upon credit or otherwise, at such prices and upon such terms as Lender
deems advisable, at Lender’s discretion, and Lender may, if Lender deems it
reasonable, postpone or adjourn any sale of the Collateral from time to time by
an announcement at the time and place of sale or by announcement at the time and
place of such postponed or adjourned sale, without being required to give a new
notice of sale, and without being obligated to make any sale of the Collateral
regardless of notice of sale having been given, and Lender may purchase any
Collateral at such public or private sale(s) and, in lieu of actual payment of
the purchase price, may set off the amount of such price against the
Obligations;
 
(f)            require any Loan Party, using such form as Lender may approve, to
notify such Loan Party’s customers, Account Debtors and any other Persons, and
to indicate on all of such Loan Party’s correspondence to such customers,
Account Debtors and other Persons, that the contracts and General Intangibles
must be paid to Lender directly;
 
(g)            sign any indorsements, assignments or other writings of
conveyance or transfer in connection with any disposition of the Collateral;
 
(h)            apply for and have a receiver appointed under state or federal
law by a court of competent jurisdiction in any action taken by Lender to
enforce its rights and remedies under this Agreement and, as applicable, the
other Loan Documents, in order to manage, protect, preserve, and sell and
otherwise dispose of all or any portion of the Collateral and continue the
operation of the business of the Loan Parties, and to collect all revenues and
profits thereof and apply the same to the payment of all expenses and other
charges of such receivership, including the compensation of the receiver, and to
the payment of the Obligations until a sale or other disposition of such
Collateral is finally made and consummated;
 
(i)            make and adjust claims under insurance policies; and/or
 
(j)            exercise all other rights and remedies of Lender under any of the
Loan Documents and/or applicable law;
 
- 40 -

--------------------------------------------------------------------------------

provided, however, that upon the occurrence of any event specified in Section
8.1(f) or Section 8.1(g) (in the case of Section 8.1(f) upon the expiration of
the period mentioned therein), the obligation of Lender to make Loans shall
automatically terminate and the unpaid amount of all outstanding Obligations
shall automatically become due and payable without further act of Lender.
 
8.3            Waivers by Loan Parties. Each Loan Party acknowledges that
portions of the Collateral could be difficult to preserve and dispose of and be
further subject to complex maintenance and management. Accordingly, Lender, in
exercising its rights under this Article 8, shall have the widest possible
latitude to preserve and protect the Collateral and Lender’s security interest
in and Lien thereon. Moreover, each Loan Party acknowledges and agrees that
Lender shall have no obligation to, and such Loan Party hereby waives to the
fullest extent permitted by law any right that it may have to require Lender to,
(a) clean up or otherwise prepare any of the Collateral for sale, (b) pursue any
Person to collect any of the Obligations, or (c) exercise collection remedies
against any Persons obligated on the Collateral. Lender’s compliance with
applicable local, state or federal law requirements, in addition to those
imposed by the UCC, in connection with a disposition of any or all of the
Collateral will not be considered to adversely affect the commercial
reasonableness of any disposition of any or all of the Collateral under the UCC.
 
8.4            Notice of Disposition; Allocations. If any notice is required by
law to effectuate any sale or other disposition of the Collateral, (a) Lender
will give the applicable Loan Party written notice of the time and place of any
public sale or of the time after which any private sale or other intended
disposition thereof will be made, and at any such public or private sale, Lender
may purchase all or any of the Collateral, and (b) Lender and each Loan Party
agree that such notice will not be unreasonable as to time if given in
compliance with this Agreement ten days prior to any sale or other disposition.
The proceeds of the sale will be applied first to all costs and expenses of such
sale including attorneys’ fees and other costs and expenses, and second to the
payment of all Obligations in the manner and order determined by Lender in its
discretion. The Loan Parties shall remain liable to Lender for any deficiency.
Unless otherwise directed by law, Lender will return any excess to the Loan
Parties.
 
8.5            Rights Not Exclusive. The rights provided for in this Agreement
and the other Loan Documents are cumulative and are not exclusive of any other
rights, powers, privileges or remedies provided by law or in equity, or under
any other instrument, document or agreement now existing or hereafter arising.
 
8.6            Equitable Relief. Each Loan Party recognizes that, in the event
such Loan Party fails to perform, observe or discharge any of its obligations or
liabilities under this Agreement, any remedy of law may prove to be inadequate
relief to Lender; therefore, each Loan Party agrees that Lender, if Lender so
requests, shall be entitled to temporary and permanent injunctive relief in any
such case without the necessity of proving actual damages.
 
ARTICLE 9

CONTINUING GUARANTY
 
9.1            Guaranty. Each Subsidiary Guarantor hereby absolutely and
unconditionally guarantees, as a guaranty of payment and performance and not
merely as a guaranty of collection, prompt payment when due, whether at stated
maturity, by required prepayment, upon acceleration, demand or otherwise, and at
all times thereafter, of any and all of the Obligations, whether for principal,
interest, premiums, fees, indemnities, damages, costs, expenses or otherwise, of
Borrower to Lender, arising hereunder or under any other Loan Document
(including all renewals, extensions, amendments, refinancings and other
modifications thereof and all costs, attorneys’ fees and expenses incurred by
Lender in connection with the collection or enforcement thereof). Lender’s books
and records showing the amount of the Obligations shall be admissible in
evidence in any action or proceeding, and shall be binding upon each Subsidiary
Guarantor, and conclusive for the purpose of establishing the amount of the
Obligations. This Guaranty shall not be affected by the genuineness, validity,
regularity or enforceability of the Obligations or any instrument or agreement
evidencing any Obligations, or by the existence, validity, enforceability,
perfection, non-perfection or extent of any collateral therefor, or by any fact
or circumstance relating to the Obligations which might otherwise constitute a
defense to the obligations of any Subsidiary Guarantor under this Guaranty, and
each Subsidiary Guarantor hereby irrevocably waives any defenses it may now have
or hereafter acquire in any way relating to any or all of the foregoing.


- 41 -

--------------------------------------------------------------------------------

9.2            Rights of Lender. Each Subsidiary Guarantor consents and agrees
that Lender may, at any time and from time to time, without notice or demand,
and without affecting the enforceability or continuing effectiveness hereof:
(a) amend, extend, renew, compromise, discharge, accelerate or otherwise change
the time for payment or the terms of the Obligations or any part thereof;
(b) take, hold, exchange, enforce, waive, release, fail to perfect, sell, or
otherwise dispose of any security for the payment of this Guaranty or any
Obligations; (c) apply such security and direct the order or manner of sale
thereof as Lender in its sole discretion may determine; and (d) release or
substitute one or more of any endorsers or other Subsidiary Guarantors of any of
the Obligations. Without limiting the generality of the foregoing, each
Subsidiary Guarantor consents to the taking of, or failure to take, any action
which might in any manner or to any extent vary the risks of any Subsidiary
Guarantor under this Guaranty or which, but for this provision, might operate as
a discharge of any Subsidiary Guarantor.
 
9.3            Certain Waivers. Each Subsidiary Guarantor waives (a) any defense
arising by reason of any disability or other defense of Borrower or any other
Subsidiary Guarantor, or the cessation from any cause whatsoever (including any
act or omission of Lender) of the liability of Borrower; (b) any defense based
on any claim that any Subsidiary Guarantor’s obligations exceed or are more
burdensome than those of Borrower or any other Loan Party; (c) the benefit of
any statute of limitations affecting any Subsidiary Guarantor’s liability
hereunder; (d) any right to proceed against Borrower, proceed against or exhaust
any security for the Obligations, or pursue any other remedy in the power of
Lender whatsoever; (e) any benefit of and any right to participate in any
security now or hereafter held by Lender; and (f) to the fullest extent
permitted by law, any and all other defenses or benefits that may be derived
from or afforded by applicable law limiting the liability of or exonerating
guarantors or sureties. Each Subsidiary Guarantor expressly waives all setoffs
and counterclaims and all presentments, demands for payment or performance,
notices of nonpayment or nonperformance, protests, notices of protest, notices
of dishonor and all other notices or demands of any kind or nature whatsoever
with respect to the Obligations, and all notices of acceptance of this Guaranty
or of the existence, creation or incurrence of new or additional Obligations.
 
9.4            Obligations Independent. The obligations of each Subsidiary
Guarantor hereunder are those of primary obligor, and not merely as surety, and
are independent of the Obligations and the obligations of any other Subsidiary
Guarantor, and a separate action may be brought against each Subsidiary
Guarantor to enforce this Guaranty whether or not the Borrower or any other
person or entity is joined as a party.
 
9.5            Subrogation. No Subsidiary Guarantor shall exercise any right of
subrogation, contribution, indemnity, reimbursement or similar rights with
respect to any payments it makes under this Guaranty until all Obligations and
any other amounts payable under this Agreement are indefeasibly paid in full in
cash and the commitments with respect to the Obligations are terminated. If any
amounts are paid to any Subsidiary Guarantor in violation of the foregoing
limitation, then such amounts shall be held in trust for the benefit of Lender
and shall forthwith be paid to Lender to reduce the amount of the Obligations,
whether matured or unmatured.
 
- 42 -

--------------------------------------------------------------------------------

9.6            Termination; Reinstatement. This Guaranty is a continuing
guaranty of all Obligations now or hereafter existing and shall remain in full
force and effect until all Obligations and any other amounts payable under the
Loan Documents are indefeasibly paid in full in cash and the commitments with
respect to the Obligations are terminated. This Guaranty shall continue in full
force and effect or be revived, as the case may be, if any payment by or on
behalf of the Borrower or any Subsidiary Guarantor is made, or Lender exercises
its right of setoff, in respect of the Obligations and such payment or the
proceeds of such setoff or any part thereof is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any applicable law or otherwise, all as if such payment had not
been made or such setoff had not occurred and whether or not Lender is in
possession of or has released this Guaranty and regardless of any prior
revocation, rescission, termination or reduction. The obligations of each
Subsidiary Guarantor under this Section shall survive termination of this
Guaranty.
 
9.7            Subordination. Each Subsidiary Guarantor hereby subordinates the
payment of all obligations and indebtedness of Borrower owing to each Subsidiary
Guarantor as set forth in Section 2.12(e).
 
9.8            Stay of Acceleration. If acceleration of the time for payment of
any of the Obligations is stayed, in connection with any case commenced by or
against any Subsidiary Guarantor or Borrower under any applicable laws, or
otherwise, all such amounts shall nonetheless be payable by each Subsidiary
Guarantor immediately upon demand by Lender.
 
9.9            Condition of Borrower. Each Subsidiary Guarantor acknowledges and
agrees that it has the sole responsibility for, and has adequate means of,
obtaining from Borrower and any other Subsidiary Guarantor such information
concerning the financial condition, business and operations of Borrower and any
such other Subsidiary Guarantor as each Subsidiary Guarantor requires, and that
Lender has no duty, and no Subsidiary Guarantor is relying on Lender at any
time, to disclose to any Subsidiary Guarantor any information relating to the
business, operations or financial condition of Borrower or any other Subsidiary
Guarantor.
 
ARTICLE 10


MISCELLANEOUS
 
10.1            Notices.
 
(a)            Except in the case of notices and other communications expressly
permitted to be given by telephone, all notices and other communications
provided for herein shall be in writing and shall be delivered by hand or
overnight courier service, mailed by certified or registered mail, or sent
electronically by email as follows:
 
(i)
          if to any Loan Party at:

c/o Surmodics, Inc.
9924 West 74th Street
Eden Prairie, MN 55344
Attention: Timothy Arens, Chief Financial Officer (tarens@surmodics.com)
 
- 43 -

--------------------------------------------------------------------------------

with a copy to (which copy does not constitute notice):


Surmodics, Inc.
9924 West 74th Street
Eden Prairie, MN 55344
Attention: Gordon Weber, SVP Legal, General Counsel and Secretary
(gweber@surmodics.com)
 
and a copy to (which copy does not constitute notice):


Faegre Drinker Biddle & Reath LLP
2200 Wells Fargo Center
90 South 7th Street
Minneapolis, MN 55402
Attention: Nicole Leimer, Esq. (Nicole.leimer@faegredrinker.com)
 
(ii)
          if to Lender at:

Bridgewater Bank
7831 East Bush Lake Road, Suite 300
Bloomington, MN 55438
Attention: Pat W. Cullen, Senior Vice President (Pat.Cullen@bwbmn.com)


with a copy to (which copy does not constitute notice):


Bridgewater Bank
4450 Excelsior Boulevard
St. Louis Park, MN 55416
Attention: Pat W. Cullen, Senior Vice President (Pat.Cullen@bwbmn.com)


and a copy to (which copy does not constitute notice):


Taft Stettinius & Hollister LLP
2200 IDS Center
80 South 8th Street
Minneapolis, MN 55402
Attention: Michael Warren, Esq. (mwarren@taft.com)
 
All such notices and other communications sent by hand or overnight courier
service, or mailed by certified or registered mail or emailed shall be deemed to
have been given when received, provided that if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient.
 
Any party hereto may change its address or email address for notices and other
communications hereunder by notice to the other parties hereto.
 
10.2            Waivers; Amendments.
 
(a)            No failure or delay by Lender in exercising any right or power
hereunder or under any other Loan Document shall operate as a waiver thereof,
nor shall any single or partial exercise of any such right or power, or any
abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of Lender hereunder and under any other
Loan Document are cumulative and are not exclusive of any rights or remedies
that it would otherwise have. No waiver of any provision of any Loan Document or
consent to any departure by any Loan Party therefrom shall in any event be
effective unless the same shall be permitted by Section 10.2(b), and then such
waiver or consent shall be effective only in the specific instance and for the
purpose for which given. Without limiting the generality of the foregoing, the
making of a Loan shall not be construed as a waiver of any Default, regardless
of whether Lender may have had notice or knowledge of such Default at the time.
 
- 44 -

--------------------------------------------------------------------------------

(b)            Neither this Agreement nor any other Loan Document nor any
provision hereof or thereof may be waived, amended or modified except (a) in the
case of this Agreement, pursuant to an agreement or agreements in writing
entered into by Borrower and Lender or (b) in the case of any other Loan
Document, pursuant to an agreement or agreements in writing entered into by
Lender and the Loan Party or Loan Parties that are parties thereto.
 
10.3            Expenses; Indemnification.
 
(a)            Each Loan Party shall pay or reimburse Lender for (a) all
reasonable out-of-pocket expenses incurred by Lender and its Affiliates,
including the out-of-pocket fees, charges and disbursements of counsel for
Lender, in connection with the negotiation, preparation, execution, delivery and
administration of the Loan Documents or any amendments, modifications or waivers
of the provisions of the Loan Documents (whether or not the transactions
contemplated thereby shall be consummated); (b) all out-of-pocket expenses
incurred by Lender, including the out-of-pocket fees, charges and disbursements
of any counsel for Lender, in connection with the enforcement, collection or
protection of its rights in connection with the Loan Documents, including its
rights under this Section, or in connection with the Loans made hereunder,
including all such out of pocket expenses incurred during any workout,
restructuring or negotiations in respect of such Loans; (c) (i) appraisals and
insurance reviews, field examinations and the preparation of reports, based on
the fees charged by a third party retained by Lender or the internally allocated
fees for each Person employed by Lender with respect to each field examination,
(ii) fees charged by third parties to review and reconcile amounts reported on
Borrowing Base Certificates to the related source documents provided by
Borrower, (iii) background checks regarding senior management and/or key
investors, taxes, and fees and other charges for (A) lien and title searches and
(B) filing financing statements and continuations, and other actions to perfect,
protect, and continue Lender’s Liens; and (d) out-of-pocket costs and expenses
of preserving, protecting and insuring the Collateral. All of the foregoing
costs and expenses may be charged to Borrower as Revolving Loans or to another
deposit account if not paid within three (3) Business Days after written demand
by Lender.
 
(b)            Each Loan Party shall indemnify Lender and each Related Party of
Lender (each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, penalties,
liabilities and related expenses, including the fees, charges and disbursements
of any counsel for any Indemnitee, incurred by or asserted against any
Indemnitee arising out of, in connection with, or as a result of (a) the
execution or delivery of the Loan Documents or any agreement or instrument
contemplated thereby, the performance by the parties hereto of their respective
obligations thereunder or the consummation of the transactions contemplated
hereby, (b) any Loan or the use of the proceeds therefrom, (c) any actual or
alleged presence or release of Hazardous Materials on or from any property owned
or operated by any Loan Party or any of its Subsidiaries, or any Environmental
Liability related in any way to any Loan Party or any of its Subsidiaries,
(d) the failure of any Loan Party to deliver to Lender the required receipts or
other required documentary evidence with respect to a payment made by such Loan
Party for Taxes pursuant to Section 2.9, or (e) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory and regardless of whether
any Indemnitee is a party thereto; provided that such indemnity shall not, as to
any Indemnitee, be available to the extent that such losses, claims, damages,
penalties, liabilities or related expenses are determined by a court of
competent jurisdiction by final and nonappealable judgment to have resulted from
the gross negligence or willful misconduct of such Indemnitee.
 
- 45 -

--------------------------------------------------------------------------------

(c)            To the extent permitted by applicable law, no Loan Party shall
assert, and each hereby waives and acknowledges that no other Person shall have,
any claim against any Indemnitee, on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement
or any agreement or instrument contemplated hereby, the transactions
contemplated hereunder, any Loan or the use of the proceeds thereof.
 
(d)            All amounts due under this Section 10.3 shall be payable not
later than three (3) Business Days after written demand therefor.
 
(e)            Without limiting the provisions of Section 2.10, this Section
10.3 shall not apply with respect to Taxes other than any Taxes that represent
losses, claims, damages, etc. arising from any non-Tax claim.
 
10.4            Successors and Assigns.
 
(a)            Lender shall have the right to assign this Agreement and the
other Loan Documents; provided, however, that so long as no Event of Default has
occurred and is continuing hereunder, no such assignment shall be made without
Borrower’s written consent. The provisions of this Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that no Loan Party may assign or
otherwise transfer any of its rights or obligations hereunder without the prior
written consent of Lender. Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby, Participants (to the
extent provided in Section 10.4(b)) and, to the extent expressly contemplated
hereby, the Related Parties of Lender) any legal or equitable right, remedy or
claim under or by reason of this Agreement.
 
(b)            Lender may, without the consent of any Loan Party, sell
participations to one or more banks or other entities (a “Participant”) in all
or a portion of Lender’s rights and obligations under this Agreement (including
all or a portion of its Revolving Commitment and the Loans owing to it);
provided that (i) Lender’s obligations under this Agreement shall remain
unchanged, (ii) Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) each Loan Party shall
continue to deal solely and directly with Lender in connection with Lender’s
rights and obligations under this Agreement. Any agreement or instrument
pursuant to which Lender sells such a participation shall provide that Lender
shall retain the sole right to enforce this Agreement and to approve any
amendment, modification or waiver of any provision of this Agreement. Subject to
the next sentence, Borrower agrees that each Participant shall be entitled to
the benefits of Section 2.8 and 2.9. To the extent permitted by law, each
Participant also shall be entitled to the benefits of Section 10.8 as though it
were Lender. A Participant shall not be entitled to receive any greater payment
under Section 2.8 and 2.9 than Lender would have been entitled to receive with
respect to the participation sold to such Participant, unless the sale of the
participation to such Participant is made with Borrower’s prior written consent.
 
(c)            Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement to secure obligations of
Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Lender, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for Lender as a
party hereto.


- 46 -

--------------------------------------------------------------------------------

10.5            Survival. All covenants, agreements, representations and
warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of the Loan Documents and the making of any Loans, regardless of any
investigation made by any such other party or on its behalf and notwithstanding
that Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement is outstanding and unpaid and so long as any commitment to lend
hereunder has not expired or terminated. The provisions of Section 2.11 and
Section 10.3 shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of any commitment to lend hereunder or the
termination of this Agreement or any provision hereof.
 
10.6            Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the other
Loan Documents constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 3.1, this Agreement shall become effective when it shall
have been executed by Lender and when Lender shall have received counterparts
hereof which, when taken together, bear the signatures of each of the other
parties hereto, and thereafter shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns. Delivery of an
executed counterpart of a signature page of this Agreement by facsimile or
electronic transmission shall be effective as delivery of a manually executed
counterpart of this Agreement.
 
10.7            Severability. Any provision of any Loan Document held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions thereof; and the invalidity of a particular provision
in a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.
 
10.8            Right of Setoff. All cash, moneys, investment property and other
properties of any Loan Party and the proceeds thereof now or hereafter held or
received by Lender from or for the account of such Loan Party, including any and
all deposits (general or special, time or demand, provisional or final), account
balances and credits of such Loan Party with Lender or any Affiliate of Lender
at any time existing, other than Keogh accounts and trust account balances,
(a) are part of the Collateral, (b) will be held as security for the
Obligations, and (c) may be set off and applied against any or all Obligations
at any time following the occurrence and during the continuance of an Event of
Default, and Lender has the right at any time during the continuance of an Event
of Default to refuse to allow withdrawals from any account of such Loan Party,
irrespective of whether or not Lender shall have made any demand under the Loan
Documents and although such obligations may be unmatured. The rights given to
Lender hereunder are cumulative with Lender’s other rights and remedies,
including other rights of setoff.
 
10.9            Governing Law; Jurisdiction; Consent to Service of Process.
 
(a)            The Loan Documents (other than those containing a contrary
express choice of law provision) and any claim or controversy arising in
connection with any Loan Document shall be governed by and construed in
accordance with the internal laws (but otherwise without regard to the conflict
of laws provisions) of the State of Minnesota.
 
- 47 -

--------------------------------------------------------------------------------

(b)            Subject to the last sentence of this Section 10.9(b), each Loan
Party hereby irrevocably and unconditionally agrees that it will not commence
any action, litigation or proceeding of any kind or description, whether in law
or equity, whether in contract or in tort or otherwise, against Lender or any of
its Related Parties in any way relating to this Agreement or any other Loan
Document or the transactions relating hereto or thereto, in any forum other than
the U.S. Federal or Minnesota state courts sitting in Hennepin County,
Minnesota, and each of the parties hereto hereby irrevocably and unconditionally
submits to the jurisdiction of such courts and agrees that all claims in respect
of any such action, litigation or proceeding may be heard and determined in such
Minnesota State or, to the extent permitted by law, in such Federal court. Each
of the parties hereto agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. Nothing in this
Agreement or any other Loan Document shall affect any right that Lender may
otherwise have to bring any action or proceeding against any Loan Party or its
properties in the courts of any other jurisdiction.
 
(c)            Each party to this Agreement hereby irrevocably and
unconditionally waives, to the fullest extent it may legally and effectively do
so, any objection which it may now or hereafter have to the laying of venue of
any suit, action or proceeding arising out of or relating to this Agreement or
any other Loan Document in any court referred to in Section 10.9(b). Each of the
parties hereto hereby irrevocably waives, to the fullest extent permitted by
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.
 
(d)            Each party to this Agreement irrevocably consents to service of
process in the manner provided for notices in Section 10.1. Nothing in this
Agreement or any other Loan Document will affect the right of any party to this
Agreement to serve process in any other manner permitted by law.
 
10.10                          Waiver of Jury Trial. EACH PARTY HERETO HEREBY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B)
ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.
 
10.11                          Headings. Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
 
10.12                          USA PATRIOT Act. Lender hereby notifies the Loan
Parties that pursuant to the requirements of the Patriot Act, it is required to
obtain, verify and record information that identifies the Loan Parties, which
information includes the name and address of the Loan Parties and other
information that will allow Lender to identify the Loan Parties in accordance
with the Patriot Act.
 
10.13                          Interest Rate Limitation. Notwithstanding
anything herein to the contrary, if at any time the interest rate applicable to
any Loan, together with all fees, charges and other amounts which are treated as
interest on such Loan under applicable law (collectively the “Charges”), shall
exceed the maximum lawful rate (the “Maximum Rate”) which may be contracted for,
charged, taken, received or reserved by Lender in accordance with applicable
law, the rate of interest payable in respect of such Loan hereunder, together
with all Charges payable in respect thereof, shall be limited to the Maximum
Rate and, to the extent lawful, the interest and Charges that would have been
payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to Lender in respect of other Loans or periods shall be increased (but
not above the Maximum Rate therefor) until such cumulated amount, together with
interest thereon at the Federal Funds Effective Rate to the date of repayment,
shall have been received by Lender.
 
- 48 -

--------------------------------------------------------------------------------

10.14                          Agreement Jointly Drafted. The parties agree that
this Agreement shall not be construed against any party to this Agreement on the
grounds that such party drafted this Agreement, but shall be construed as if all
parties jointly prepared this Agreement, and any uncertainty or ambiguity shall
not on such grounds be interpreted against any one party.
 
10.15                          Advice of Counsel Obtained. Each of the parties
acknowledges and represents that it has had the opportunity to consult with
legal, financial, and other professional advisors as it deems appropriate in
connection with its consideration and execution of this Agreement. Each
undersigned party further represents and declares that in executing this
Agreement, it has relied solely upon its own judgment, belief and knowledge, and
the advice and recommendation of its own professional advisors, concerning the
nature, extent and duration of its rights, obligations and claims; that it has
reviewed its records, evaluated its position and conducted due diligence with
regard to all rights, claims or causes of action whatsoever with respect to any
and all other parties; and that it has not been influenced to any extent
whatsoever in executing this Agreement by any representations or statements made
by the other party or its representatives, except those expressly contained
herein.
 
[Signature Pages Follow]
 
- 49 -

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been duly executed by the parties hereto
as of the day and year first above written.
 
 
BORROWER AND A LOAN PARTY:
 
 
 
 
SURMODICS, INC., a Minnesota corporation
 
 
 
 
 
 
 
By:
/s/ Timothy J. Arens
 
Name: Timothy J. Arens
 
Title: Vice President, Finance and Chief Financial Officer
 
 
 
 
 
 
 
SUBSIDIARY GUARANTORS AND LOAN PARTIES:
 
 
 
 
SURMODICS SHARED SERVICES, LLC, a Minnesota limited liability company
 
 
 
 
 
 
 
By:

/s/ Gordon S. Weber
 
Name: Gordon S. Weber
 
Title: Manager
 
 
 
 
 
 
 
SURMODICS COATINGS, LLC, a Minnesota limited liability company
 
 
 
 
 
 
 
By:

/s/ Gordon S. Weber
 
Name: Gordon S. Weber
 
Title: Manager




--------------------------------------------------------------------------------

  SURMODICS COATINGS MFG, LLC, a Minnesota limited liability company           
    By:
/s/ Gordon S. Weber   Name: Gordon S. Weber    Title: Manager               
SURMODICS IVD, INC., a Maryland corporation
              By: /s/ Timothy J. Arens   Name: Timothy J. Arens    Title: Vice
President and Treasurer                NORMEDIX, INC., a Minnesota corporation 
              By: /s/ Timothy J. Arens   Name: Timothy J. Arens    Title: Vice
President                SURMODICS MD OPERATIONS, LLC, a Minnesota limited
liability company                By:
/s/ Gordon S. Weber   Name: Gordon S. Weber    Title: Manager 




--------------------------------------------------------------------------------

  LENDER:        
BRIDGEWATER BANK, a Minnesota banking corporation
              By:
/s/ Pat W. Cullen   Name: Pat W. Cullen    Title: Senior Vice President 
